Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 1 of 19 Page ID #1725
                                               Exhibit D                    Blake Woods, DNP 09/03/2020

 ·1· · · · · ·IN THE UNITED STATES DISTRICT COURT           ·1· · · · · · · · · · · ·I N D E X

 ·2· · · · · FOR THE SOUTHERN DISTRICT OF ILLINOIS          ·2· ·WITNESS· · · · · · · · · · · · · · · · ·EXAMINATION

 ·3· ·RICHARD WHITE· · · · · · )                            ·3· ·BLAKE WOODS, DNP

 ·4· · · · · Plaintiff,· · · · )                            ·4· · By Mr. Flaxman· · · · · · · · · · · · · · · ·5

 ·5· · · · · -vs-· · · · · · · )· No. 18-cv-00165           ·5· · By Mr. Wallis· · · · · · · · · · · · · · · ·56

 ·6· ·WEXFORD HEALTH SOURCES,· )                            ·6

 ·7· ·INC., et al.· · · · · · ·)                            ·7

 ·8· · · · · Defendants.· · · ·)                            ·8

 ·9· · · · · The deposition of BLAKE WOODS, DNP called      ·9

 10· ·for examination pursuant to Notice and the Rules      10

 11· ·of Civil Procedure for the United States              11· · · · · · · · · · E X H I B I T S

 12· ·District Courts pertaining to the taking of           12· ·NUMBER· · · · · · · · · · · · · · · · MARKED FOR ID

 13· ·depositions, taken before Josephine Lehman, a         13

 14· ·Certified Shorthand Reporter within and for the       14

 15· ·County of Cook and State of Illinois, at Cook         15· · · · · · · · ·(No exhibits marked.)

 16· ·County, Illinois, on the 3rd day of September,        16

 17· ·2020, at the hour of 4:58 p.m via vide                17

 18· ·conference.                                           18

 19                                                         19

 20                                                         20

 21                                                         21

 22                                                         22

 23· ·REPORTED BY: Josephine Lehman, CSR                    23

 24· ·LICENSE NO.:· 084-002951                              24

                                                        ï                                                           í

 ·1· ·APPEARANCES:                                          ·1· · · ·THE COURT REPORTER:· My name is Josie Lehman,
 ·2· · · · · MR. KENNETH N. FLAXMAN LAW OFFICES             ·2· ·Certified Shorthand Reporter.· The parties are
 ·3· · · · · BY:· MR. KENNETH N. FLAXMAN                    ·3· ·present via video conference to take the
 ·4· · · · · 200 South Michigan Avenue, Suite 201           ·4· ·deposition of Blake Woods in the matter of
 ·5· · · · · Chicago, Illinois 60604-2430                   ·5· ·Richard White vs. Wexford Health Sources, Inc.,
 ·6· · · · · (312) 427-3200                                 ·6· ·et al., Case No. 18-cv-00165, in the United
 ·7· · · · · knf@kenlaw.com                                 ·7· ·States District Court for the Southern District
 ·8· · · · · · · ·Representing the Plaintiff;               ·8· ·of Illinois.
 ·9                                                         ·9· · · · · · Today's date is September 3, 2020, and
 10· · · · · CASSIDAY SCHADE LLP                            10· ·the time is 4:58 p.m.· This deposition is being
 11· · · · · BY:· MR. RYAN C. WALLIS                        11· ·taken at the instance of the plaintiff.
 12· · · · · 222 West Adams, Suite 2900                     12· · · · · · This deposition is being taken by means
 13· · · · · Chicago, Illinois 60606-5312                   13· ·of video conferencing and the oath will be
 14· · · · · (312) 641-3100                                 14· ·administered remotely by the court reporter
 15· · · · · rwallis@cassiday.com                           15· ·pursuant to Governor Pritzker's Executive Order
 16· · · · · · · ·Representing the Defendants and           16· ·2020-14.
 17· · · · · · · ·deponent.                                 17· · · · · · Will all parties present please state
 18                                                         18· ·your name and agreement with this procedure?
 19· · · · · · · · · · ·*************                       19· · · ·MR. FLAXMAN:· I am Kenneth Flaxman, the
 20                                                         20· ·attorney for the plaintiff, and I agree.
 21                                                         21· · · ·MR. WALLIS:· I'm Ryan Wallis, the attorney
 22                                                         22· ·for defendants, including Mr. Blake Woods, and I
 23                                                         23· ·agree, defense agrees.
 24                                                         24· · · · · · · · · · · · · · · (Witness sworn.)
                                                        î                                                           ì

                                 McCorkle Litigation Services, Inc.                                             1..4
                                  Chicago, Illinois· (312) 263-0052                                                     YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 2 of 19 Page ID #1726
                                                                            Blake Woods, DNP 09/03/2020


 ·1· · · · · · · · · · BLAKE WOODS, DNP,                    ·1· ·said Provider Health?
 ·2· ·having been first duly sworn, was examined and        ·2· · · ·A.· ·Yes.
 ·3· ·testified as follows:                                 ·3· · · ·Q.· ·-- where were you employed?
 ·4· · · · · · · · · DIRECT EXAMINATION                     ·4· · · ·A.· ·Wexford Health Source.
 ·5· ·BY MR. FLAXMAN:                                       ·5· · · ·Q.· ·How long did you work at Wexford Health
 ·6· · · ·Q.· ·Good afternoon, sir.· Could you state        ·6· ·Source?
 ·7· ·your name and spell your last name for us,            ·7· · · ·A.· ·From December 2014 to April 2016, I
 ·8· ·please?                                               ·8· ·believe, yeah.
 ·9· · · ·A.· ·Blake Matthew Woods, W-O-O-D-S.              ·9· · · ·Q.· ·Where were you employed before Wexford?
 10· · · ·Q.· ·And what's your business or occupation,      10· · · ·A.· ·Massac Memorial Hospital.
 11· ·sir?                                                  11· · · ·Q.· ·And where is that?
 12· · · ·A.· ·Nurse practitioner.                          12· · · ·A.· ·That's in Metropolis, Illinois.
 13· · · ·Q.· ·And by whom are you currently employed?      13· · · ·Q.· ·And is the work that you did at Wexford
 14· · · ·A.· ·Baptist Medical Group.                       14· ·different than the work that you do at Baptist?
 15· · · ·Q.· ·And what is that?                            15· · · ·A.· ·The job title is the same.· There are
 16· · · ·A.· ·It's a primary care medical practice.        16· ·similarities and differences in the day-to-day
 17· · · ·Q.· ·And how long have you worked there?          17· ·activities.
 18· · · ·A.· ·Since -- let's see -- September 2019,        18· · · ·Q.· ·Is there any difference in the standard
 19· ·so right at one year.                                 19· ·of care that you provide?
 20· · · ·Q.· ·Before working at your present place of      20· · · ·MR. WALLIS:· I'm going to object to that as
 21· ·employment, where were you employed?                  21· ·vague, foundation.
 22· · · ·A.· ·I was employed with Provider Health          22· · · ·MR. FLAXMAN:· Could you answer the question?
 23· ·Services.                                             23· · · ·THE WITNESS:· I'm sorry, it cut out. I
 24· · · ·Q.· ·And what is Provider Health Services?        24· ·didn't hear the question.
                                                        ë                                                          é

 ·1· · · ·A.· ·It's a nurse practitioner service            ·1· ·BY MR. FLAXMAN:
 ·2· ·that delivers primary care, nurse practitioner        ·2· · · ·Q.· ·All right.· Is there any difference in
 ·3· ·services in the long-term care setting such as        ·3· ·the standard of care that you follow at Baptist
 ·4· ·nursing homes, assisted livings.                      ·4· ·than the standard of care you followed at
 ·5· · · ·Q.· ·And how long did you work there?             ·5· ·Wexford?
 ·6· · · ·A.· ·Since April 2016 through my start of         ·6· · · ·A.· ·No.
 ·7· ·employment in 2019.                                   ·7· · · ·Q.· ·Did you look at any documents to
 ·8· · · ·Q.· ·Why did you leave that employment?           ·8· ·prepare for this deposition?
 ·9· · · ·A.· ·From -- clarify the question.· From          ·9· · · ·A.· ·Yes.
 10· ·Provider Health Services to Baptist?                  10· · · ·Q.· ·Do you have them printed out?
 11· · · ·Q.· ·Yes.                                         11· · · ·A.· ·No.
 12· · · ·A.· ·I was -- oh, I was contacted by a            12· · · ·Q.· ·Do you have them on your computer that
 13· ·physician I knew that worked there and asked me       13· ·you could access them?
 14· ·to help him out and it looked like a good             14· · · ·A.· ·I have -- the only document I have in
 15· ·opportunity.                                          15· ·front of me is the -- all exhibits, PDF file
 16· · · ·Q.· ·Okay.· Before working for Provider           16· ·that was emailed to me today.
 17· ·Health, is that it?· Where were you employed?         17· · · ·Q.· ·Okay.· Are you able to display that on
 18· · · ·A.· ·It cut out.· I didn't get the question.      18· ·your screen at the same time you're on the Zoom
 19· ·I'm sorry.                                            19· ·call?
 20· · · ·Q.· ·That's -- that's life in --                  20· · · ·A.· ·Sure.
 21· · · ·A.· ·Technology.                                  21· · · ·Q.· ·Okay.· Well that will spare us the --
 22· · · ·Q.· ·-- the land of --                            22· ·the --
 23· · · ·A.· ·Yeah.                                        23· · · ·A.· ·Do I have to hold it the whole time?
 24· · · ·Q.· ·Yeah, before working at, I think you         24· · · ·Q.· ·No, no, no, no.· It's just for you to
                                                        ê                                                          è

                              McCorkle Litigation Services, Inc.                                              5..8
                               Chicago, Illinois· (312) 263-0052                                                       YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 3 of 19 Page ID #1727
                                                                            Blake Woods, DNP 09/03/2020


 ·1· ·look at, but the fact that you have it --             ·1· · · ·Q.· ·Okay.· Do you recall -- do you recall
 ·2· · · ·A.· ·Oh.                                          ·2· ·seeing -- well, do you recall learning about
 ·3· · · ·Q.· ·-- will spare us the screen sharing on       ·3· ·Richard Wright -- White -- let me start over.
 ·4· ·Zoom, which is one of the other things that is        ·4· · · · · · Do you recall learning about Richard
 ·5· ·not yet perfect.                                      ·5· ·White's medical problem on September --
 ·6· · · ·A.· ·Okay.                                        ·6· ·June 26th of 2015?
 ·7· · · ·Q.· ·Okay.· Have you seen the -- all              ·7· · · ·A.· ·I actually don't remember the
 ·8· ·exhibits PDF?                                         ·8· ·encounters.· All I can attest to today is what
 ·9· · · ·A.· ·Yeah.· I can have it here, yes.              ·9· ·is in the record.
 10· · · ·Q.· ·Okay.· Have you seen those documents         10· · · ·Q.· ·Do you know who wrote the record other
 11· ·before?                                               11· ·than your signature?
 12· · · ·A.· ·Yes.                                         12· · · ·A.· ·All I can tell you 100 percent that
 13· · · ·Q.· ·Let me ask you to look at Page 1, which      13· ·Terry Beegle signed it.
 14· ·I believe is marked at the bottom as Blake            14· · · ·Q.· ·And when is the last time you saw Terry
 15· ·Deposition September 3rd, 2020, Exhibit 1.· Are       15· ·Beegle?
 16· ·we on the same page?                                  16· · · · · · Well, let me rephrase that.· Have you
 17· · · · · · We're not hearing you.· I'm not hearing      17· ·seen --
 18· ·you.                                                  18· · · ·A.· ·Did you get that?
 19· · · ·A.· ·You asked me if I could look at it and       19· · · ·Q.· ·No.
 20· ·I said yes.                                           20· · · · · · Did you get it, Madam Reporter?
 21· · · ·Q.· ·Okay.· I didn't hear the yes.                21· · · ·THE WITNESS:· No.· No, I didn't hear it.
 22· · · ·A.· ·Yes.                                         22· · · ·MR. FLAXMAN:· Okay.
 23· · · ·Q.· ·Does your writing appear on the page         23· ·BY MR. FLAXMAN:
 24· ·that's been marked Exhibit 1?                         24· · · ·Q.· ·Well, when is the last time you saw
                                                        ç                                                         ïï

 ·1· · · ·A.· ·Yes.                                         ·1· ·Terry Beegle?
 ·2· · · ·Q.· ·Well, could you read what on Exhibit 1       ·2· · · ·A.· ·When did I see Terry Beegle last?
 ·3· ·is in your handwriting?                               ·3· · · ·Q.· ·Right?
 ·4· · · ·A.· ·It's my signature and it's B. Woods,         ·4· · · ·A.· ·I saw him a couple of months ago at
 ·5· ·comma, NP.                                            ·5· ·Walmart.
 ·6· · · ·Q.· ·And where on the exhibit is your             ·6· · · ·Q.· ·Okay.· And did you talk about
 ·7· ·signature?                                            ·7· ·Mr. White?
 ·8· · · ·A.· ·It is under Terry Beegle's signature         ·8· · · ·A.· ·No.
 ·9· ·where it says B. Woods, slash, his name, and          ·9· · · ·Q.· ·All right.· Is there any indication on
 10· ·then my signature is right below it and then          10· ·Exhibit 1 that you saw Mr. White on June 26,
 11· ·Terry Beegle, LPN, T. Beegle, LPN is right under      11· ·2015?
 12· ·that, then the nurse signature box in the lower       12· · · ·A.· ·There's no indication that I saw him in
 13· ·right-hand corner.                                    13· ·person because this was a nurse sick call visit
 14· · · ·Q.· ·Now, before your name, it says VO.           14· ·it looks like, yeah.
 15· ·What does that mean?                                  15· · · ·Q.· ·Were you on -- on site at the
 16· · · ·A.· ·Verbal order.                                16· ·penitentiary on June 26, 2015?
 17· · · ·Q.· ·Did you -- and does Exhibit 1 relate to      17· · · ·A.· ·I would have had to have been because I
 18· ·a patient named Richard White?                        18· ·gave a verbal order.· That would have been the
 19· · · ·A.· ·Yes.                                         19· ·only way I could have given a verbal order, so
 20· · · ·Q.· ·Do you recall writing your -- your           20· ·yes.
 21· ·signature on this form back in September 26,          21· · · ·Q.· ·Is -- did you examine Mr. White before
 22· ·2015?                                                 22· ·you gave that verbal order?
 23· · · ·A.· ·No, I don't remember the exact day, but      23· · · ·A.· ·No.
 24· ·it's definitely my signature.                         24· · · ·Q.· ·Why not?
                                                       ïð                                                         ïî

                                McCorkle Litigation Services, Inc.                                            9..12
                                 Chicago, Illinois· (312) 263-0052                                                     YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 4 of 19 Page ID #1728
                                                                             Blake Woods, DNP 09/03/2020


 ·1· · · ·A.· ·Because he didn't have an appointment        ·1· · · ·A.· ·No known allergies.
 ·2· ·that day.                                             ·2· · · ·Q.· ·Okay.· Did the nurse write something
 ·3· · · ·Q.· ·Is there a way for a prisoner at the --      ·3· ·for location of pain/discomfort?
 ·4· ·at the Shawnee correctional institution, when         ·4· · · ·A.· ·Left knee or L knee is what they wrote.
 ·5· ·you worked there, to see a -- a health care           ·5· · · ·Q.· ·And then did the nurse circle something
 ·6· ·provider without an appointment?                      ·6· ·to describe the pain?
 ·7· · · ·A.· ·You mean they just come over and see me      ·7· · · ·A.· ·Yes.
 ·8· ·without being on -- on the line?                      ·8· · · ·Q.· ·And then what did the nurse write in
 ·9· · · ·Q.· ·Right?                                       ·9· ·the next box under, "Have you had this pain
 10· · · ·A.· ·No.                                          10· ·before and how was it treated?"
 11· · · ·Q.· ·Okay.· Well, did you ever learn why          11· · · ·A.· ·"Just happened."
 12· ·Mr. White was seeing a nurse on June 26th of          12· · · ·Q.· ·Is there anything on this form that
 13· ·2015?                                                 13· ·indicates how the pain happened?
 14· · · ·A.· ·Yes, I wouldn't have given the order         14· · · ·A.· ·I don't see anything.
 15· ·unless I got the full story and assessment from       15· · · ·Q.· ·Okay.· And then there's a 5 out of 10
 16· ·the nurse on duty.                                    16· ·for the rate pain level scale, is that right?
 17· · · ·Q.· ·Is there any indication on -- on that        17· · · ·A.· ·You'll have to repeat the question,
 18· ·exhibit, page -- Exhibit 1 of what the full           18· ·please.
 19· ·story was?                                            19· · · ·Q.· ·That's -- that's --
 20· · · ·A.· ·All I can attest to is what's written        20· · · ·A.· ·It's the connection, you know.
 21· ·on the paper.                                         21· · · ·Q.· ·I'm not -- I understand.
 22· · · ·Q.· ·Could you read to us what's written on       22· · · ·A.· ·Yeah.
 23· ·the paper?                                            23· · · ·Q.· ·Where it says "rate pain level scale,"
 24· · · ·A.· ·Starting from the top?                       24· · do you see that?
                                                       ïí                                                         ïë

 ·1· · · ·Q.· ·Yes.                                         ·1· · · ·A.· ·Yes.
 ·2· · · ·A.· ·"Offender outpatient progress note.          ·2· · · ·Q.· ·1-10?
 ·3· ·Shawnee Correctional/Hardin County Work Camp          ·3· · · ·A.· ·Yeah.
 ·4· ·Center, nonspecific discomfort, White, Richard,       ·4· · · ·Q.· ·When you -- well, have you ever
 ·5· ·IDR 15 -- excuse me, R14550, last name, first         ·5· ·recorded a patient's pain level scale when you
 ·6· ·name, MI" --                                          ·6· ·worked at -- for Wexford?
 ·7· · · ·Q.· ·And --                                       ·7· · · ·A.· ·Have I ever recorded a pain level scale
 ·8· · · ·A.· ·"Not much time,                              ·8· ·when I worked for Wexford, yes.
 ·9· ·subjective/objective" -- do you want me to read       ·9· · · ·Q.· ·What would you say to the prisoner to
 10· ·the whole page?· I mean, can we just admit it to      10· ·get the information of how the prisoner rated
 11· ·the record?                                           11· ·his pain?
 12· · · ·Q.· ·Well, there's always an issue with           12· · · ·A.· ·This is a hypothetical scenario, if I'm
 13· ·reading medical records.· There's --                  13· ·doing the pain assessment?
 14· · · ·A.· ·Okay.                                        14· · · ·Q.· ·Right.· Your customary questions that
 15· · · ·Q.· ·-- an S, there's an S with a -- is that      15· ·you would ask to get an answer to that.
 16· ·an apostrophe -- is that a parentheses or --          16· · · ·A.· ·Please rate your pain 0 to 10, 0 means
 17· ·next to it where it says "any allergies?"             17· ·no pain, 10 means the worst pain ever.
 18· · · ·A.· ·Yes, yes.                                    18· · · ·Q.· ·Okay.· And am I correct that you don't
 19· · · ·Q.· ·Okay.· And what does S stand for?            19· ·know what the nurse said to Mr. White before she
 20· · · ·A.· ·Subjective.                                  20· ·wrote down 5 out of 10 or 5/10?
 21· · · ·Q.· ·And what was the subjective that the         21· · · ·A.· ·That is correct, I do not know what the
 22· ·nurse wrote?                                          22· ·nurse said while I was not in the room.
 23· · · ·A.· ·NKA.                                         23· · · ·Q.· ·Underneath that -- well, how far away
 24· · · ·Q.· ·What does NKA stand for?                     24· ·from where the nurse was, when she was writing
                                                       ïì                                                         ïê

                                 McCorkle Litigation Services, Inc.                                         13..16
                                  Chicago, Illinois· (312) 263-0052                                                    YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 5 of 19 Page ID #1729
                                                                           Blake Woods, DNP 09/03/2020


 ·1· ·this history, were you back in June 26, 2015?         ·1· ·you know.· I'm assuming he's still an LPN, but
 ·2· · · ·A.· ·I do not know -- I do not know which         ·2· ·we would just have to ask him, you know, his
 ·3· ·room the patient was in.                              ·3· ·current, you know.
 ·4· · · ·Q.· ·Is there one central area where medical      ·4· · · ·Q.· ·Okay.
 ·5· ·exams are performed or is there a different           ·5· · · ·A.· ·Yeah.
 ·6· ·sick call in different cell houses?                   ·6· · · ·Q.· ·Is there -- is an LPN capable of
 ·7· · · ·A.· ·No, there was a health care unit and we      ·7· ·performing a physical exam of the knee?
 ·8· ·had three exam rooms and one emergency area.          ·8· · · ·A.· ·I really can't attest to the LPN's
 ·9· · · ·Q.· ·So would you have been in the health         ·9· ·scope.· I can attest to the objective findings
 10· ·care unit on June 26 of 2015?                         10· ·that I see on this form.
 11· · · ·A.· ·Yes.                                         11· · · ·Q.· ·Is there any indication in the
 12· · · ·Q.· ·Okay.· And then what did the nurse           12· ·objective findings that the LPN did a physical
 13· ·write for duration -- I might have asked you          13· ·exam of Mr. White?
 14· ·this -- for duration of pain?                         14· · · ·A.· ·Yes, vital signs are a component of a
 15· · · ·A.· ·It appears to be "immediately."              15· ·physical exam, so yes.
 16· · · ·Q.· ·And then there's an O parentheses.           16· · · ·Q.· ·Is there any indication that the nurse
 17· ·What does the O stand for?                            17· ·did a physical exam of the left knee of
 18· · · ·A.· ·Objective.                                   18· ·Mr. White?
 19· · · ·Q.· ·And what are those numbers that are in       19· · · ·A.· ·I don't see anything specific on this
 20· ·the box that has the O parentheses?                   20· ·piece of paper.
 21· · · ·A.· ·Vital signs.                                 21· · · ·Q.· ·Yeah.· How did the -- well, if you look
 22· · · ·Q.· ·Could you tell us what those were?           22· ·at the bottom right, does that indicate that you
 23· · · ·A.· ·Temperature 98.3, pulse 82, respiratory      23· ·prescribed something -- well, okay.· Is there
 24· ·rate 18, blood pressure 120 over, looks like 80,      24· ·any indication on Exhibit 1 of what you
                                                       ïé                                                         ïç

 ·1· ·but it could be an 86 because of the copying,         ·1· ·prescribe for Mr. White on June 26?
 ·2· ·I'm not sure, and then I believe the weight is        ·2· · · ·A.· ·That's why I co-signed the chart after
 ·3· ·either 125 or 175, and, again, depending on           ·3· ·the fact, after the visit, because there are
 ·4· ·the --                                                ·4· ·orders that I gave.· I ordered crutches
 ·5· · · ·Q.· ·All right.                                   ·5· ·and (inaudible).
 ·6· · · ·A.· ·-- copy I'm looking at.· Probably have       ·6· · · ·Q.· ·You're frozen.
 ·7· ·to look at the original, but -- maybe ask --          ·7· · · · · · Still frozen.
 ·8· ·yeah.                                                 ·8· · · ·A.· ·Okay.· I'll start over.· Can you hear
 ·9· · · ·Q.· ·Underneath that box I see it says "size      ·9· ·me now?
 10· ·of obvious discomfort?"                               10· · · ·Q.· ·Yes.
 11· · · ·A.· ·Uh-huh.                                      11· · · ·A.· ·As I was saying, I -- my -- since my
 12· · · ·Q.· ·Is that the word yes next to it?             12· ·signature is there, that's why there are orders.
 13· · · ·A.· ·Yes.                                         13· ·It's crutches until seen, follow-up with NP next
 14· · · ·Q.· ·What does it mean to say that someone,       14· ·week, Motrin 600 milligrams, one tablet three
 15· ·a prisoner is showing "signs of obvious               15· ·times a day, orally times ten days.
 16· ·discomfort?"                                          16· · · ·Q.· ·Was Mr. White still in the medical unit
 17· · · ·A.· ·I believe that discomfort to me as a         17· ·when you saw him before Exhibit 1?
 18· ·provider is synonymous with pain.                     18· · · ·A.· ·I don't know if he was or not.· All I
 19· · · ·Q.· ·Yeah.· Is the nurse who wrote this, was      19· ·can tell you is the process.· If I give a verbal
 20· ·she an LPN?                                           20· ·order, the chart would end up in -- in a stack
 21· · · ·A.· ·Actually, it is a he, and I --               21· ·for me to sign at a later date.· I don't know if
 22· · · ·Q.· ·I'm sorry.                                   22· ·he was present, you know, when I signed the
 23· · · ·A.· ·Terry Beegle -- yeah, that's okay. I         23· ·chart the next day, or, you know --
 24· ·do know Terry Beegle to be an LPN at that time,       24· · · ·Q.· ·So am I correct that you don't know or
                                                       ïè                                                         îð

                                 McCorkle Litigation Services, Inc.                                        17..20
                                  Chicago, Illinois· (312) 263-0052                                                    YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 6 of 19 Page ID #1730
                                                                             Blake Woods, DNP 09/03/2020


 ·1· ·that there's no indication on Exhibit 1 of when       ·1· ·during the plan, and, of course, has my
 ·2· ·you actually signed the chart?                        ·2· ·signature.
 ·3· · · ·A.· ·No.                                          ·3· · · · · · And as you can see on top of that,
 ·4· · · ·Q.· ·Okay.· Is there any indication that the      ·4· ·there's some nurse handwriting where they took
 ·5· ·nurse looked for areas of tenderness on               ·5· ·my orders and wrote my vital signs in and put
 ·6· ·Mr. White's knee?                                     ·6· ·the date and time of the note, yeah.
 ·7· · · ·A.· ·I can't attest for to what the nurse         ·7· · · ·Q.· ·Okay.· Underneath the vital signs,
 ·8· ·did during his visit aside from what's written        ·8· ·which would be the second row, the left
 ·9· ·on this chart or on this piece of paper.              ·9· ·column --
 10· · · ·Q.· ·Is there any indication that the nurse       10· · · ·A.· ·Uh-huh.
 11· ·looked for signs of ligament tear?                    11· · · ·Q.· ·-- is that 10:30?· Is that the time of
 12· · · ·A.· ·There's no indication on this piece of       12· ·the visit?
 13· ·paper that says that.                                 13· · · ·A.· ·10:30, yes, that's the time.
 14· · · ·Q.· ·Do you know whether or not the nurse         14· · · ·Q.· ·Okay.· Could you read to us what's in
 15· ·was employed by Wexford Health or by Wexford,         15· ·the -- the cell next to that?
 16· ·the same employer you had back in --                  16· · · ·A.· ·F/U, which is the standard abbreviation
 17· · · ·A.· ·I'm sorry, it cut out.                       17· ·for left knee.· It appears to be injury.
 18· · · ·Q.· ·That's -- that's -- no need to               18· · · ·THE COURT REPORTER:· Excuse me, Blake.
 19· ·apologize.                                            19· · · · · · · · · ·(Whereupon, a discussion was had
 20· · · ·A.· ·Yeah.                                        20· · · · · · · · · · off the record.)
 21· · · ·Q.· ·Do you know whether or not Nurse Beegle      21· · · ·THE WITNESS:· Follow-up.
 22· ·was employed by Wexford back in June of 2015?         22· · · ·THE COURT REPORTER:· Okay.
 23· · · ·A.· ·Yes.· He was a co-worker with Wexford,       23· · · ·THE WITNESS:· Yeah.
 24· ·yes.                                                  24
                                                       îï                                                         îí

 ·1· · · ·Q.· ·Now, if we turn the page to the next --      ·1· ·BY MR. FLAXMAN:
 ·2· ·well, turn or scroll to the next page, what's         ·2· · · ·Q.· ·Am I correct that what you wrote was --
 ·3· ·marked at the bottom, Exhibit 2.                      ·3· ·without using abbreviations -- follow-up left
 ·4· · · ·A.· ·Yeah.                                        ·4· ·knee injury per NP?
 ·5· · · ·Q.· ·Does your handwriting appear on this?        ·5· · · ·A.· ·Yes.
 ·6· · · ·A.· ·It -- yes, my handwriting does appear.       ·6· · · ·Q.· ·Who is -- who is NP?
 ·7· · · · · · I need just a quick bathroom break           ·7· · · ·A.· ·That's per nurse practitioner.· That
 ·8· ·before we dig into the next page.                     ·8· ·would have been per my instruction on the last
 ·9· · · ·MR. FLAXMAN:· Yes.                                ·9· ·exhibit to get him in the office for an
 10· · · ·THE WITNESS:· It will literally take -- it        10· ·appointment.· So that's referring to me.
 11· ·will literally take me like 30 seconds.               11· · · ·Q.· ·Now, is there a reason why four days
 12· · · ·MR. FLAXMAN:· Take as long as you need.           12· ·or -- or it took from the first day of June 26
 13· · · ·THE WITNESS:· I'll be right back.                 13· ·to June 30th before you saw Mr. White?
 14· · · ·MR. FLAXMAN:· Take as long as you need.           14· · · ·A.· ·Can you -- you were frozen the whole
 15· · · · · · · · · ·(Whereupon, a short break was         15· ·question.
 16· · · · · · · · · · taken.)                              16· · · ·Q.· ·Okay.· Do you know why it took from
 17· ·BY MR. FLAXMAN:                                       17· ·June 26 to June 30th before you examined
 18· · · ·Q.· ·Now let me ask you to look at                18· ·Mr. White?
 19· ·Exhibit 2.· Tell us where on this page your           19· · · ·A.· ·I can't attest to anything that has
 20· ·handwriting is.                                       20· ·anything to do with scheduling.· You'd have to
 21· · · ·A.· ·It looks like the -- starting right          21· ·ask someone at the facility that makes up the
 22· ·under the note heading on the left-hand column        22· ·schedule.
 23· ·S, comma, which we surmised is subjective,            23· · · ·Q.· ·Okay.· What did you write next to
 24· ·that's my note.· The -- my handwriting appears        24· ·subjective?
                                                       îî                                                         îì

                                 McCorkle Litigation Services, Inc.                                         21..24
                                  Chicago, Illinois· (312) 263-0052                                                    YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 7 of 19 Page ID #1731
                                                                             Blake Woods, DNP 09/03/2020


 ·1· · · ·A.· ·C/0, which means complains of, L knee        ·1· ·heard you say.
 ·2· ·pain, that's left knee pain, DT is due to,            ·2· · · ·THE COURT REPORTER:· All I can attest and
 ·3· ·strike from side, C with a line over it is with       ·3· ·then blank.· So what did you say after all I can
 ·4· ·sports.· Period.                                      ·4· ·attest?
 ·5· · · ·Q.· ·And what did you write for O?                ·5· · · ·THE WITNESS:· All I can attest to is what is
 ·6· · · ·A.· ·NAD or no acute distress, gait slow          ·6· ·in the subjective of the note.· Of course the
 ·7· ·with limp, no swelling, bruise, or deformity.         ·7· ·subjective is what I hear from the patient, so I
 ·8· · · ·Q.· ·And what did you write next to A?            ·8· ·don't have that as a specific question, so I
 ·9· · · ·A.· ·Left knee pain.                              ·9· ·don't remember the conversation.
 10· · · ·Q.· ·Did you touch Mr. White's knee during        10· ·BY MR. FLAXMAN:
 11· ·this examination?                                     11· · · ·Q.· ·Well, did you measure Mr. White's range
 12· · · ·A.· ·What was the question?                       12· ·of motion on his left knee?
 13· · · ·Q.· ·Did you touch Mr. White's knee during        13· · · ·A.· ·I -- as I said, I don't remember the
 14· ·your examination on June --                           14· ·specific encounter, but if, again, if there was
 15· · · ·A.· ·Yes.                                         15· ·a positive finding in the knee exam, it would be
 16· · · ·Q.· ·Let me finish the question -- on             16· ·in the objective section, so, you know --
 17· ·June 30th, 2015?                                      17· · · ·Q.· ·Well, when you worked -- in your work
 18· · · ·A.· ·Yes.                                         18· ·now for Baptist, do you document checking for
 19· · · ·Q.· ·What were you looking for when you           19· ·range of motion when somebody comes in with a
 20· ·touched his knee?                                     20· ·knee injury?
 21· · · ·A.· ·Swelling, bruises, or deformity.             21· · · ·A.· ·Yeah, only if there's a positive
 22· · · ·Q.· ·Did you look for areas of tenderness?        22· ·finding with decreased range of motion, you
 23· · · ·A.· ·Always with the knee examinations, so        23· ·know.
 24· ·yes.                                                  24· · · ·Q.· ·Well, as you sit here now, do you
                                                       îë                                                         îé

 ·1· · · ·Q.· ·Did you document your findings from          ·1· ·recall measuring the range of motion that
 ·2· ·your hands-on exam for areas of tenderness?           ·2· ·Mr. White was able to achieve with his left knee
 ·3· · · ·A.· ·That is not on the record.· The word         ·3· ·back in June 30th of 2015?
 ·4· ·tenderness is not on the record.                      ·4· · · ·A.· ·I don't remember the encounter.· All I
 ·5· · · ·Q.· ·Is there a reason why you did not            ·5· ·can attest to today as to be 100 percent
 ·6· ·document your findings about tenderness?              ·6· ·truthful is what's on this piece of paper and --
 ·7· · · ·A.· ·What was the question?                       ·7· ·and how I operate, so, again, if there was a
 ·8· · · ·MR. FLAXMAN:· Could you read it back?             ·8· ·positive finding, I would have put it in the
 ·9· · · · · · · · · · (Whereupon, the record was read      ·9· ·note.
 10· · · · · · · · · · as requested.)                       10· · · · · · Yeah, we don't write every single
 11· · · ·THE WITNESS:· We chart it by exception and        11· ·negative finding on everybody.· It would be
 12· ·many times we would try to chart as many              12· ·like -- I don't know.· A good example would be
 13· ·pertinent negatives as we could, such as no           13· ·just to make -- help you understand, the color
 14· ·swelling, bruise, or deformity, as I listed in        14· ·of someone's skin, I don't have the color of
 15· ·this chart, but I can assure you if there was         15· ·their skin on the note because it's a normal
 16· ·tenderness, if there was a positive finding, it       16· ·finding.· It doesn't mean -- it doesn't mean --
 17· ·would be in the note.                                 17· ·it doesn't make a difference in the care.
 18· ·BY MR. FLAXMAN:                                       18· · · ·Q.· ·Is there -- did you document whether or
 19· · · ·Q.· ·Did you ask Mr. White if he was able to      19· ·not Mr. White was able to straight -- hold his
 20· ·straighten his knee?                                  20· ·knee straight?
 21· · · ·A.· ·I don't remember the conversation.· All      21· · · ·A.· ·I did not write that in this note.
 22· ·I can attest (inaudible).                             22· · · ·Q.· ·Did you document in the note that you
 23· · · ·Q.· ·You were frozen, so let's go -- let's        23· ·asked Mr. White about popping and clicking in
 24· ·go back.· I heard you say -- I don't know what I      24· ·his knee?
                                                       îê                                                         îè

                                 McCorkle Litigation Services, Inc.                                         25..28
                                  Chicago, Illinois· (312) 263-0052                                                    YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 8 of 19 Page ID #1732
                                                                          Blake Woods, DNP 09/03/2020


 ·1· · · ·A.· ·I didn't write that in this note.            ·1· ·which you palpated his knee?
 ·2· · · ·Q.· ·Back in June of 2015, was your               ·2· · · ·A.· ·I use my hands to palpate for swelling
 ·3· ·understanding that getting clipped on the side        ·3· ·and deformities, which I noted there were none.
 ·4· ·of the knee is typical for ACL and meniscus           ·4· · · ·Q.· ·Did you later learn that Mr. White had
 ·5· ·tear?                                                 ·5· ·a torn ACL and a torn meniscus?
 ·6· · · ·A.· ·Can you say the question again?              ·6· · · ·A.· ·Did I later learn -- are you talking
 ·7· · · ·MR. FLAXMAN:· Could you read it back?             ·7· ·about, you know, after he went to the orthopedic
 ·8· · · · · · · · · · (Whereupon, the record was read      ·8· ·institute and all that?
 ·9· · · · · · · · · · as requested.)                       ·9· · · ·Q.· ·At any time while you continued to work
 10· · · ·MR. WALLIS:· I'm going to object to the form      10· ·for Wexford, did you ever learn that Mr. White
 11· ·of that question as confusing and vague, but you      11· ·had a torn ACL and a torn meniscus?
 12· ·can answer if you understand.                         12· · · ·A.· ·I'd have to review my future notes.
 13· · · ·THE WITNESS:· I -- I think I understand what      13· · · ·Q.· ·Just as you sit here now, if you don't
 14· ·he's asking.· Here's the deal.· Any time              14· ·remember, you don't remember, that's fine.
 15· ·someone's -- any injury -- it -- it doesn't           15· · · ·A.· ·Well I just want to give you an honest
 16· ·matter if it's a clip to the side of the knee or      16· ·answer.· If I could have a minute to review my
 17· ·the front.· You know, an injury is an injury,         17· ·notes.
 18· ·and pain is pain.· You know, if -- you know, you      18· · · ·Q.· ·Sure.
 19· ·can't -- I don't know.· I guess I really don't        19· · · ·A.· ·It appears that in 2016, 1-29-16 the
 20· ·understand the question either.· I'm sorry.           20· ·note said ACL unresolved, and I noted about --
 21· ·BY MR. FLAXMAN:                                       21· ·so, yes, I found out about it.· I don't know
 22· · · ·Q.· ·Well, is there any indication on             22· ·what day I found out about it, but all I can
 23· ·Exhibit 2 that when you saw Mr. White on              23· ·tell you is what's in the record.· I definitely
 24· ·June 30th of 2015, you evaluated the possibility      24· ·knew about it on 1-29-2016.
                                                       îç                                                         íï

 ·1· ·that the injury from strike from side during          ·1· · · ·Q.· ·Okay.
 ·2· ·sports had caused an ACL or meniscus tear?            ·2· · · ·A.· ·Yes.
 ·3· · · ·A.· ·I don't see any objective finding.· You      ·3· · · ·Q.· ·Did you ever consider the possibility
 ·4· ·know, all I can attest is to there was no             ·4· ·that you should have suspected a torn ACL when
 ·5· ·swelling, bruise, or deformity, so that --            ·5· ·you saw Mr. White on June 30th, of 2015?
 ·6· ·that's the only exam finding I can tell you           ·6· · · ·A.· ·No.
 ·7· ·today.                                                ·7· · · ·Q.· ·Why not?
 ·8· · · ·Q.· ·Do you recall asking Mr. White to -- to      ·8· · · ·A.· ·He -- he had -- he had no swelling,
 ·9· ·stand while you looked at his knee?                   ·9· ·bruise, or deformity.
 10· · · ·A.· ·Again, if -- if there were pertinent         10· · · ·Q.· ·Have you ever measured range of motion
 11· ·findings, they would be in the note.· I -- you        11· ·of the knee?
 12· ·know, we don't list what questions we ask the         12· · · ·A.· ·The knee, like anybody's knee?
 13· ·patient during the subjective.· We don't write        13· · · ·Q.· ·Right?
 14· ·verbatim everything we ask them to do.                14· · · ·A.· ·Yes.
 15· · · · · · All I can attest is there -- that I          15· · · ·Q.· ·And did you ever do that of a prisoner
 16· ·looked at his gait, obviously, because I              16· ·while you worked at the -- for Wexford?
 17· ·mentioned that it was slow, so he was standing        17· · · ·A.· ·Yes, many times.
 18· ·during, so he was standing at some point of the       18· · · ·Q.· ·Did you -- do you recall doing that on
 19· ·exam, but I don't know -- your question was did       19· ·Mr. White?
 20· ·I ask him to stand, I don't know if I asked him       20· · · ·A.· ·As I said, there are no positive
 21· ·to stand or not.                                      21· ·findings in this exam, and I don't remember the
 22· · · ·Q.· ·Did you palpate his knee?                    22· ·one-on-one interaction.
 23· · · ·A.· ·Yes.                                         23· · · ·Q.· ·What's -- well going back to
 24· · · ·Q.· ·Could you describe for us the manner in      24· ·Exhibit 2 --
                                                       íð                                                         íî

                              McCorkle Litigation Services, Inc.                                            29..32
                               Chicago, Illinois· (312) 263-0052                                                       YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 9 of 19 Page ID #1733
                                                                          Blake Woods, DNP 09/03/2020


 ·1· · · ·A.· ·Uh-huh.                                      ·1· · · ·A.· ·All I can attest to is what's written
 ·2· · · ·Q.· ·-- does your writing appear in the           ·2· ·in the record, which I just read you.
 ·3· ·right-hand column under plans?                        ·3· · · ·Q.· ·Okay.· Was it your view back in
 ·4· · · ·A.· ·Yes.                                         ·4· ·June 30th of 2015 that the signs and symptoms
 ·5· · · ·Q.· ·Could you read to us what you wrote?         ·5· ·you observed did not point to a massive
 ·6· · · ·A.· ·"Advised crutches, slow walk for two         ·6· ·derangement of the knee?
 ·7· ·weeks, sports restriction for a month, follow-up      ·7· · · ·A.· ·I -- I don't think I would have made a
 ·8· ·in ten days, and I will consider an X-ray if not      ·8· ·prejudgment on that.· All I can attest to is
 ·9· ·better."                                              ·9· ·that my diagnosis was pain and I treated it and
 10· · · ·Q.· ·And why did you write that you would         10· ·knowing, you know, I wanted to recheck him and
 11· ·consider an X-ray if not better?                      11· ·see, so, you know --
 12· · · ·A.· ·That's standard treatment for knee           12· · · ·Q.· ·All right.· Let's look at Exhibit 3,
 13· ·injuries.· If you try medicine, rest, and they        13· ·which is the next page.
 14· ·don't work, you -- you have to go to the next         14· · · ·A.· ·Sure.
 15· ·step, which is a flat plate X-ray.                    15· · · ·Q.· ·Does your handwriting appear on this
 16· · · ·Q.· ·Was there a physician who worked at          16· ·one?
 17· ·Shawnee back in June of 2015?                         17· · · ·A.· ·Yes.
 18· · · ·A.· ·Yes.                                         18· · · ·Q.· ·Is -- is -- is there any part of it
 19· · · ·Q.· ·Could you have asked the physician to        19· ·that is not in your handwriting?
 20· ·examine Mr. White?                                    20· · · ·A.· ·It's all not my handwriting with the
 21· · · ·A.· ·I could have if I wasn't comfortable         21· ·exception of my signature.
 22· ·with my own exam, as long as he was there, so,        22· · · ·Q.· ·Who wrote your signature?
 23· ·hypothetically, yes, I could have had him come        23· · · ·A.· ·No, I think you misunderstood me.
 24· ·to my exam room.                                      24· ·Maybe I -- I stated it strange.· My signature is
                                                       íí                                                         íë

 ·1· · · ·Q.· ·Okay.· And you might have answered           ·1· ·the only part of the note that is my
 ·2· ·this, but let me ask the question directly.           ·2· ·handwriting.
 ·3· · · ·A.· ·Okay.                                        ·3· · · ·Q.· ·Do you know whose handwriting is the
 ·4· · · ·Q.· ·Why didn't you ask a physician to            ·4· ·rest of the note?
 ·5· ·examine Mr. White back on June 30th, 2015?            ·5· · · ·A.· ·It appears that Ethan Wilke wrote and
 ·6· · · ·A.· ·Because I was comfortable with my exam       ·6· ·signed the note.
 ·7· ·and orders.                                           ·7· · · ·Q.· ·And who is Ethan Wilke?
 ·8· · · ·Q.· ·Could you tell us what you did to look       ·8· · · ·A.· ·He was a registered nurse at Wexford.
 ·9· ·for a ligament tear in your examination of            ·9· · · ·Q.· ·And why did you -- why did you sign
 10· ·June 30th, 2015?                                      10· ·this note?
 11· · · ·A.· ·You're asking me how I examined his          11· · · ·A.· ·Because I gave orders.
 12· ·knee?                                                 12· · · ·Q.· ·Could you -- are you able to read
 13· · · ·Q.· ·Yes.                                         13· ·Mr. Wilke's handwriting, and, if so, could you
 14· · · ·A.· ·Yes, I observed -- it looks like in the      14· ·read to us what he wrote on the form?
 15· ·note I observed his gait and I visualized for         15· · · ·A.· ·Yes, "RN note, subjective:· My knee
 16· ·swelling, bruises, and deformity, and I palpated      16· ·popped again, objective:· Inmate health care
 17· ·for swelling and deformity.                           17· ·unit on crutches complaining of noise heard
 18· · · ·Q.· ·When you say visualized, what -- what        18· ·while walking it out."· Period, I believe.
 19· ·did you mean by that?                                 19· · · · · · Inmate unable to extend leg fully,
 20· · · ·A.· ·It means I use my eyesight.· It's what       20· ·unable to bend to 90 degrees, no swelling noted,
 21· ·I can see.                                            21· ·no obvious deformity, assess (inaudible).
 22· · · ·Q.· ·Is there anything else you did to            22· · · ·THE COURT REPORTER:· I'm sorry, assess?
 23· ·examine Mr. White's knee back in June 30th of         23· · · ·THE WITNESS:· Call to B. Woods.
 24· ·2015?                                                 24
                                                       íì                                                         íê

                              McCorkle Litigation Services, Inc.                                            33..36
                               Chicago, Illinois· (312) 263-0052                                                       YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 10 of 19 Page ID #1734
                                                                           Blake Woods, DNP 09/03/2020


 ·1· ·BY MR. FLAXMAN:                                       ·1· · · ·A.· ·We can't diagnose based on noise being
 ·2· · · ·Q.· ·And then second column, could you read       ·2· ·heard.
 ·3· ·that to us?                                           ·3· · · ·Q.· ·You were -- you were frozen, so we
 ·4· · · ·A.· ·"Telephone order, B. Woods, Decadron 8       ·4· ·might have missed something.· Could you do the
 ·5· ·milligrams, I am now naproxen 500 milligram,          ·5· ·question again?· We will pray.
 ·6· ·twice a day for ten days, X-ray, Ace wrap,            ·6· · · ·THE COURT REPORTER:· Do you want me to read
 ·7· ·follow-up."                                           ·7· ·back the question?
 ·8· · · ·Q.· ·Is it your -- does the fact that you         ·8· · · ·THE WITNESS:· Yes.
 ·9· ·signed the note after giving a telephone order        ·9· · · · · · · · · · (Whereupon, the record was read
 10· ·mean that you did not see Mr. White on July 3rd       10· · · · · · · · · · as requested.)
 11· ·of 2015?                                              11· · · ·THE WITNESS:· Not specific or particularly
 12· · · ·A.· ·Yes, that was after hours.· If you note      12· ·even given a specific location to a tear based
 13· ·the time at 8:30 (inaudible.)                         13· ·on a noise heard, but that being said, any noise
 14· · · ·THE COURT REPORTER:· I'm sorry, after hours?      14· ·heard is abnormal and should be investigated.
 15· · · ·THE WITNESS:· I would not have been in the        15· ·BY MR. FLAXMAN:
 16· ·building.                                             16· · · ·Q.· ·Can you -- did you ascribe any
 17· ·BY MR. FLAXMAN:                                       17· ·significance to the fact that Mr. White was
 18· · · ·Q.· ·Does that mean that Mr. White did not        18· ·unable to extend his leg fully?
 19· ·go to the medical unit at a regular sick call at      19· · · ·A.· ·Yes, that's an abnormal finding.
 20· ·8:30 p.m.?                                            20· · · ·Q.· ·Is that abnormal finding consistent
 21· · · ·A.· ·I don't -- I don't know the foundation       21· ·with an ACL or meniscus tear?
 22· ·of the question.· I -- I don't -- I wasn't            22· · · ·A.· ·Sometimes.
 23· ·there.· I don't know where Ethan filled the note      23· · · ·Q.· ·Did you -- okay.
 24· ·out, whether it was in the unit, in the health        24· · · · · · Did you do anything else on July 3rd of
                                                       íé                                                         íç

 ·1· ·care unit.· The note doesn't say the location of      ·1· ·2015 other than what's written on this document,
 ·2· ·his interaction with Mr. White.                       ·2· ·Exhibit 3 --
 ·3· · · ·Q.· ·Well was there ever a sick call at           ·3· · · ·A.· ·Not that I can recall.
 ·4· ·8:30 p.m. while you worked at Shawnee?                ·4· · · ·Q.· ·I'm not -- let me -- let me finish the
 ·5· · · ·A.· ·I don't know what happened at 8:30. I        ·5· ·question -- in reference to Mr. White?· I'm
 ·6· ·don't know how they handled injuries.· You know,      ·6· ·sure --
 ·7· ·sometimes the nurses sometimes assessed injuries      ·7· · · ·A.· ·Not that I recall.
 ·8· ·on site, you know.                                    ·8· · · ·Q.· ·Thank you.
 ·9· · · ·Q.· ·Okay.· Did you recall Nurse Wilke            ·9· · · · · · Could you have directed that Mr. White
 10· ·relating the information that we just read on --      10· ·come to sick call to see a physician for another
 11· ·you just read on Exhibit 3?                           11· ·hands-on examination of his knee?
 12· · · ·A.· ·The question?                                12· · · ·A.· ·The order says to follow up.
 13· · · ·Q.· ·Let me reask it.· Do you recall the --       13· · · ·Q.· ·And what -- what does follow up mean?
 14· ·having conversations with Nurse Wilke on              14· · · ·A.· ·It means come see me.
 15· ·September 3rd -- excuse me, on July 3rd, 2015,        15· · · ·Q.· ·Okay.
 16· ·at about 8:30 p.m.?                                   16· · · ·A.· ·It means he needs an appointment.· It
 17· · · ·A.· ·I do not remember the conversation, but      17· ·means he needs an appointment with myself or
 18· ·I do know that I would not have signed telephone      18· ·Dr. David, which ever provider he can see.
 19· ·orders had I not had a telephone conversation.        19· · · ·Q.· ·Could you have ordered that the follow
 20· · · ·Q.· ·Okay.· Did you -- well, the reference        20· ·up be as soon as possible?
 21· ·on the exhibit to noise heard while walking or        21· · · ·A.· ·As I said, I didn't do my scheduling.
 22· ·working it out, did that suggest to you that          22· · · ·Q.· ·Okay.· Let me ask you to look at
 23· ·Mr. White was having a -- an ACL or meniscus          23· ·Exhibit 4.
 24· ·problem?                                              24· · · ·A.· ·Yes.
                                                       íè                                                         ìð

                               McCorkle Litigation Services, Inc.                                          37..40
                                Chicago, Illinois· (312) 263-0052                                                      YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 11 of 19 Page ID #1735
                                                                           Blake Woods, DNP 09/03/2020


 ·1· · · ·Q.· ·Does your handwriting appear on this         ·1· · · ·Q.· ·Well, okay.· Why did you not want to
 ·2· ·exhibit?                                              ·2· ·see Mr. White after the radiology report came
 ·3· · · ·A.· ·Exhibit 4, I don't see my handwriting        ·3· ·back?
 ·4· ·anywhere on Exhibit 4.                                ·4· · · ·MR. WALLIS:· Objection, foundation.
 ·5· · · ·Q.· ·Do you know whose handwriting appears        ·5· ·BY MR. FLAXMAN:
 ·6· ·on Exhibit 4?                                         ·6· · · ·Q.· ·Okay.· Why did you -- let me rephrase
 ·7· · · ·A.· ·Yeah, it's -- the note is signed by          ·7· ·the question.· Why did you check the file
 ·8· ·Carol Aguilar and she's a registered nurse with       ·8· ·checkbox rather than one or more of the other
 ·9· ·Wexford at the time.                                  ·9· ·two checkboxes?
 10· · · ·Q.· ·So is there any indication on Exhibit 4      10· · · ·A.· ·When we check the file, that means it's
 11· ·that you were in communication with the RN,           11· ·on my line to follow-up.· Everytime we ordered
 12· ·Wexford RN on June -- July 6 of 2015?                 12· ·an X-ray, they automatically got a follow-up
 13· · · ·A.· ·Let me read the note.· I don't see           13· ·appointment to go over (inaudible).
 14· ·anything in the note where they called me or          14· · · ·Q.· ·I think even though we lost that, it's
 15· ·anything.                                             15· ·good enough.
 16· · · ·Q.· ·Okay.· If we go to the next page,            16· · · · · · Let's go to Page 5, Exhibit 5.
 17· ·Exhibit --                                            17· · · ·A.· ·Okay.
 18· · · ·A.· ·Okay.                                        18· · · ·Q.· ·Does your handwriting appear on this
 19· · · ·Q.· ·Well, that wasn't -- it was the last         19· ·page?
 20· ·page, Exhibit 10.· That appears to be a               20· · · ·A.· ·Yes.
 21· ·radiology report.                                     21· · · ·Q.· ·Where?
 22· · · ·A.· ·Uh-huh.                                      22· · · ·A.· ·In the middle column and the right
 23· · · ·Q.· ·Have you -- is that -- is there any          23· ·column.
 24· ·indication on this -- on Exhibit 10 that you          24· · · ·Q.· ·Okay.· Did you see -- did you -- does
                                                       ìï                                                         ìí

 ·1· ·reviewed the radiology report back in July            ·1· ·this document, Exhibit 5, show you examined
 ·2· ·of 2015?                                              ·2· ·Mr. White on July, either 10th or 18th of 2015?
 ·3· · · ·A.· ·Please restate the question.· It cut         ·3· · · ·A.· ·Yes.
 ·4· ·out.                                                  ·4· · · ·Q.· ·Do you know whether it's a 10 --
 ·5· · · ·Q.· ·Is there any indication on Exhibit 10        ·5· ·whether it was July 10th or July 18th?
 ·6· ·that you reviewed the radiology report in July        ·6· · · ·A.· ·It looks like --
 ·7· ·of 2015?                                              ·7· · · ·Q.· ·Yeah --
 ·8· · · ·A.· ·Yes.                                         ·8· · · ·A.· ·It looks like the 10th to me.
 ·9· · · ·Q.· ·And what is that?· What indicates that?      ·9· · · ·Q.· ·Right, let me -- on the bottom right it
 10· · · ·A.· ·That my signature and the checkmark          10· ·says noted or dated 7-10-15.· Is that consistent
 11· ·that says to follow the report.                       11· ·with this having been prepared on July 10?
 12· · · ·Q.· ·Is that your signature to the left of        12· · · ·A.· ·Yeah, I see July 10.· Where are you
 13· ·where it says "pull chart?"                           13· ·getting the 18th?· I'm confused.
 14· · · ·A.· ·Yes.                                         14· · · ·Q.· ·No, I mean -- okay.· On your date and
 15· · · ·Q.· ·And why did you review this radiology        15· ·time on the top left it says 7-1, and there's a
 16· ·report?                                               16· ·number next to it which could be a 10 or it
 17· · · ·A.· ·Because it ended up in my basket of          17· ·could be an 8, on the bottom right there's
 18· ·things to review.                                     18· ·7-10-15, so can we agree that this is a record
 19· · · ·Q.· ·Now to the right of your signature,          19· ·that -- of a visit you had with Mr. White on
 20· ·there's "pull chart" checkbox, there's "see           20· ·July 10th of 2015?
 21· ·patient" checkbox, and there's "file" checkbox.       21· · · ·A.· ·I don't see an 8 anywhere.
 22· ·Why did you check the box file rather than any        22· · · ·Q.· ·Okay.· Well, it's July -- what was the
 23· ·of the other two?                                     23· ·date that you prepared this document?
 24· · · ·A.· ·Why did I what?                              24· · · ·A.· ·July 10th, 2015.
                                                       ìî                                                         ìì

                                 McCorkle Litigation Services, Inc.                                        41..44
                                  Chicago, Illinois· (312) 263-0052                                                    YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 12 of 19 Page ID #1736
                                                                          Blake Woods, DNP 09/03/2020


 ·1· · · ·Q.· ·Okay.· Did you prepare it after you          ·1· · · ·Q.· ·Who --
 ·2· ·examined or in the course of examining                ·2· · · ·A.· ·-- so no.
 ·3· ·Mr. White?                                            ·3· · · ·Q.· ·Who could order an MRI?
 ·4· · · ·A.· ·Yes.                                         ·4· · · ·A.· ·Dr. David.
 ·5· · · ·Q.· ·What were the subjective things that         ·5· · · ·Q.· ·And did you ask Dr. David to order an
 ·6· ·you wrote?                                            ·6· ·MRI of Mr. White?
 ·7· · · ·A.· ·"Self relates pain to left knee,             ·7· · · ·A.· ·Not at this point in his care.· It --
 ·8· ·slightly better but still swollen, seen               ·8· ·it wasn't time to do one yet.· We had just
 ·9· ·6-30-2015 with sports injury."                        ·9· ·done -- can I finish?
 10· · · ·Q.· ·Yeah.· Had you ever noted before that        10· · · ·Q.· ·Oh, please.
 11· ·Mr. White was reporting that his knee was             11· · · ·A.· ·Yeah, we -- the normal progression is
 12· ·swollen?                                              12· ·to start with flat plate X-rays and we just got
 13· · · ·A.· ·Before this note?                            13· ·that, there was a finding that is treatable, and
 14· · · ·Q.· ·Right?                                       14· ·as I have in my plan, gradually increase
 15· · · ·A.· ·I -- no, I didn't see anything in my         15· ·activity, do some more pain medicine and
 16· ·notes before this note.                               16· ·antiinflammatories to help dry up that effusion,
 17· · · ·Q.· ·Okay.· Is there anything in the note         17· ·and wasn't using his crutches so we discontinued
 18· ·that indicates that you observed swelling of          18· ·the crutches.· We can't have crutches out in the
 19· ·Mr. White's knee on July 10th of 2015?                19· ·population if they're considered a weapon if the
 20· · · ·A.· ·No.                                          20· ·patient isn't using them for what they're
 21· · · ·Q.· ·What did you write for O?                    21· ·intended for.
 22· · · ·A.· ·No acute distress, walking, not using        22· · · · · · And then follow-up as needed.· And when
 23· ·crutches, X-rays 7-8-15, no fracture, early           23· ·there's a follow-up as needed, that means that I
 24· ·osteoarthritis with small effusion.                   24· ·cared enough for your client that I'm willing to
                                                       ìë                                                         ìé

 ·1· · · ·Q.· ·Do you recall how old Mr. White was in       ·1· ·see him any time it's not going well and
 ·2· ·2015?                                                 ·2· ·consider the next step.
 ·3· · · ·A.· ·I do not recall.                             ·3· · · ·Q.· ·You talk about effusion --
 ·4· · · ·Q.· ·Now, would osteoarthritis be consistent      ·4· · · ·A.· ·Yes.
 ·5· ·with someone who is 34 years of age?                  ·5· · · ·Q.· ·-- in your answer.· Could you tell us
 ·6· · · ·A.· ·Yes.                                         ·6· ·what effusion is?
 ·7· · · ·Q.· ·And why is that?                             ·7· · · ·A.· ·It froze.· I believe he was asking what
 ·8· · · ·A.· ·It's consistent with him because the         ·8· ·effusion is?
 ·9· ·X-ray said it was there.                              ·9· · · ·Q.· ·That was my question.
 10· · · ·Q.· ·Any other reason that you would not be       10· · · ·A.· ·Yeah, it's just -- it's a small
 11· ·surprised to see osteoarthritis in -- in someone      11· ·collection of fluid.
 12· ·who is 34 years of age?                               12· · · ·Q.· ·Had you achieved or obtained an
 13· · · ·A.· ·No, that's not a surprising diagnosis.       13· ·indication that there was an effusion?
 14· · · ·Q.· ·Okay.· Would the X-ray have indicated        14· · · ·A.· ·Yeah, the X-ray said it is.
 15· ·whether there was a -- an ACL tear or a meniscus      15· · · ·Q.· ·Were you -- had you been able to detect
 16· ·tear in Mr. White's knee?                             16· ·the effusion through a hands-on exam?
 17· · · ·A.· ·No.                                          17· · · ·A.· ·I -- I very well doubt it, especially
 18· · · ·Q.· ·Is there any indication on Exhibit 5         18· ·with an X-ray finding of a small effusion. A
 19· ·that you did anything on July 10, 2015 to rule        19· ·hands-on exam is very limited.· I don't believe
 20· ·out an ACL tear or a meniscus tear?                   20· ·I would have been able to palpate that effusion.
 21· · · ·A.· ·No, the only objective way to diagnose       21· · · · · · If I did, I would have put it in the
 22· ·would be to have me put him in an MRI machine         22· ·objective findings as we talked about before,
 23· ·and I -- I didn't have one and I couldn't order       23· ·but, you know, it's just one of those deep
 24· ·one --                                                24· ·findings that, you know --
                                                       ìê                                                         ìè

                                 McCorkle Litigation Services, Inc.                                         45..48
                                  Chicago, Illinois· (312) 263-0052                                                    YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 13 of 19 Page ID #1737
                                                                            Blake Woods, DNP 09/03/2020


 ·1· · · ·Q.· ·Let me ask you about the next                ·1· · · ·A.· ·I don't recall but I don't have any
 ·2· ·exhibit --                                            ·2· ·reason to believe any different than what's on
 ·3· · · ·A.· ·Sure.                                        ·3· ·this piece of paper.
 ·4· · · ·Q.· ·-- Exhibit 6.· Does your handwriting         ·4· · · ·Q.· ·Okay.· Let's look at Exhibit 7.· Does
 ·5· ·appear on this at all?                                ·5· ·your handwriting appear on this form?
 ·6· · · ·A.· ·I don't see my handwriting anywhere on       ·6· · · ·A.· ·I have Exhibit 7.
 ·7· ·Exhibit 6.                                            ·7· · · ·Q.· ·Does your handwriting appear on the
 ·8· · · ·Q.· ·Do you know whose handwriting --             ·8· ·form?
 ·9· · · ·A.· ·No.                                          ·9· · · ·A.· ·No.
 10· · · ·Q.· ·-- it is --                                  10· · · ·Q.· ·Is there any indication that you were
 11· · · ·A.· ·It looks like -- yeah, it looks like         11· ·consulted by whoever filled out that form --
 12· ·Terry Beegle.                                         12· ·as -- as they were filling it out?
 13· · · ·Q.· ·And could you read to us what                13· · · ·A.· ·I don't see anything.· This order is on
 14· ·Mr. Beegle wrote on -- next to S?                     14· ·the side lay in for five days, crutches for five
 15· · · ·A.· ·I still walk with a limp and --              15· ·days, but I'm not the only one that could have
 16· · · · · · · · · ·(Off the record due to technical      16· ·ordered that, and my signature isn't under it,
 17· · · · · · · · · · difficulties.)                       17· ·so I don't have any way of saying whether I gave
 18· · · · · · · · · ·(Whereupon, the record was read       18· ·those orders or not --
 19· · · · · · · · · · as requested.)                       19· · · ·Q.· ·Do you know who's handwriting --
 20· · · ·THE WITNESS:· I still walk with a limp and        20· · · ·A.· ·-- just based on this.
 21· ·continue -- and can't straighten my left leg          21· · · ·Q.· ·Do you know who's --
 22· ·out.                                                  22· · · ·A.· ·Terry Beegle.
 23· ·BY MR. FLAXMAN:                                       23· · · · · · Terry Beegle.
 24· · · ·Q.· ·And what did you write next to O?            24· · · ·Q.· ·Let's look at Exhibit 8.· Does your
                                                       ìç                                                         ëï

 ·1· · · ·A.· ·Offender seen in, I believe it says NP,      ·1· ·handwriting appear on this document?
 ·2· ·sick call, it's my best guess, 7-10-15 with           ·2· · · ·A.· ·Yes.
 ·3· ·prescription prescribed, and I don't know what        ·3· · · ·Q.· ·The first in dark -- dark writing it
 ·4· ·the next word is.· The next line says "Self           ·4· ·says "unresolved left knee pain."· Is that your
 ·5· ·relates he started the Indocin yesterday."            ·5· ·writing?
 ·6· · · ·Q.· ·Could you tell us what Indocin is?           ·6· · · ·A.· ·No.
 ·7· · · ·A.· ·It is a nonsteroidal antiinflammatory        ·7· · · ·Q.· ·Do you know whose writing it is?
 ·8· ·medication.                                           ·8· · · ·A.· ·No.
 ·9· · · ·Q.· ·Is it different than naproxen?               ·9· · · ·Q.· ·Did you write the information to the
 10· · · ·A.· ·Yes.                                         10· ·right of the S parentheses?
 11· · · ·Q.· ·Is it given by injection?                    11· · · ·A.· ·Yes.
 12· · · ·A.· ·No.                                          12· · · ·Q.· ·Could you read to us what you wrote?
 13· · · ·Q.· ·Okay.· And what's next to A?                 13· · · ·A.· ·"Complains of left knee, worse, seen
 14· · · ·A.· ·It looks like complaint of left leg          14· ·6-20-15 with complaints of side strike with
 15· ·issues.                                               15· ·sports, tried NSAIDs and was followed up with an
 16· · · ·Q.· ·All right.· And then the right hand          16· ·X-ray with small effusion."
 17· ·column, could you read to us what's there?            17· · · · · · I don't know if that's a TX or DX, but
 18· · · ·A.· ·"Advised by NP, B. Woods to continue         18· ·I -- I have a feeling it was a DX, meaning
 19· ·prescription as scheduled, follow-up with NP.         19· ·diagnosis.
 20· ·He noted that that was scheduled for 8-13."           20· · · ·Q.· ·What did you write underneath or next
 21· · · ·Q.· ·And B. Woods, is that you?                   21· ·to O?
 22· · · ·A.· ·Yes, I was the only B. Woods there.          22· · · ·A.· ·(No response.)
 23· · · ·Q.· ·Do you recall a conversation with a          23· · · ·MR. WALLIS:· You may need to repeat that
 24· ·nurse on July 17, 2015 about Richard White?           24· ·again, Ken.
                                                       ëð                                                         ëî

                               McCorkle Litigation Services, Inc.                                        49..52
                                Chicago, Illinois· (312) 263-0052                                                      YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 14 of 19 Page ID #1738
                                                                          Blake Woods, DNP 09/03/2020


 ·1· ·BY MR. FLAXMAN:                                       ·1· ·self relates not doing home exercise program all
 ·2· · · ·Q.· ·Oh, what did you write next to O, O          ·2· ·of the time, complains of herpes outbreak times
 ·3· ·parentheses?                                          ·3· ·three days ago, self relates still has lesions.
 ·4· · · ·A.· ·Okay.· "No acute distress, left knee         ·4· ·Objective is" --
 ·5· ·with in-line patella, swelling, and mild warmth.      ·5· · · ·Q.· ·Go ahead.
 ·6· · · ·Q.· ·I didn't hear what you said after            ·6· · · ·A.· ·Do you want me to --
 ·7· ·patella.                                              ·7· · · ·Q.· ·Please.
 ·8· · · ·A.· ·Drawer.                                      ·8· · · ·A.· ·"Objective:· No acute distress, able to
 ·9· · · ·MR. WALLIS:· Would you just read the whole        ·9· ·walk, no knee swelling, Nurse L. Crank present,
 10· ·note after patella, please?                           10· ·genital exam within normal limits, no lesions.
 11· · · ·THE WITNESS:· Drawer negative for excessive       11· ·History -- Assessment:· History, left ACL
 12· ·laxicity, (sic) swelling, and mild warmth.            12· ·sprain, history of herpes simplex virus."
 13· ·BY MR. FLAXMAN:                                       13· · · ·Q.· ·And --
 14· · · ·Q.· ·Okay.· You skipped a word after              14· · · ·A.· ·And then --
 15· ·toxicity.· Could you read what it says after          15· · · ·Q.· ·The plan?
 16· ·toxicity?                                             16· · · ·A.· ·-- the plan is advice and educated,
 17· · · ·MR. WALLIS:· That's laxicity, (sic) I             17· ·naproxen.· The plan, advice and educated,
 18· ·believe.                                              18· ·naproxen 500 milligrams PO twice a day, 14 days
 19· · · ·THE WITNESS:· Yeah, laxicity, (sic) comma,        19· ·advised, complaints with self home exercise
 20· ·moderate amount, swelling, and mild warmth.           20· ·program, follow-up as scheduled.
 21· ·BY MR. FLAXMAN:                                       21· · · ·Q.· ·And at the bottom underneath your name,
 22· · · ·Q.· ·And the A you wrote left knee pain?          22· ·is that your writing?
 23· · · ·A.· ·Yes.                                         23· · · ·A.· ·I see my signature down there.
 24· · · ·Q.· ·Did you refer Mr. White to see the           24· · · ·Q.· ·It looks to me like given some stock
                                                       ëí                                                         ëë

 ·1· ·physician?                                            ·1· ·noted 1-29-16, is that your writing?

 ·2· · · ·A.· ·Yes.                                         ·2· · · ·A.· ·No.

 ·3· · · ·Q.· ·Why did you make the referral to see         ·3· · · ·MR. FLAXMAN:· I have nothing further.

 ·4· ·the physician?                                        ·4· · · ·THE WITNESS:· Thank you.

 ·5· · · ·A.· ·Yes.                                         ·5· · · ·MR. WALLIS:· I don't have any questions.

 ·6· · · ·Q.· ·Could you tell us why you referred           ·6· · · · · · · · · ·(Whereupon, a discussion was had

 ·7· ·Mr. White to see the physician?                       ·7· · · · · · · · · · off the record.)

 ·8· · · ·A.· ·Because I exhausted everything I could       ·8· · · ·MR. WALLIS:· We are going to waive anyway.

 ·9· ·do for him, including medication, and then            ·9· ·Actually, I do want -- I did think of a question

 10· ·giving a little bit more potent medication,           10· ·I want to ask, or two.

 11· ·rest, X-ray, and at that point I knew that he         11· · · ·MR. FLAXMAN:· Okay.

 12· ·would probably need something more than I could       12· · · · · · · · · CROSS EXAMINATION

 13· ·give him, which at that point would have been         13· ·BY MR. WALLIS:

 14· ·likely a specialty referral or an MRI, things --      14· · · ·Q.· ·Mr. Woods, when preparing for this

 15· ·things that I couldn't order at the facility as       15· ·deposition, did you review the declaration that

 16· ·a nurse practitioner.                                 16· ·you executed in this case?

 17· · · ·Q.· ·Let's look at Exhibit 9, the next page,      17· · · ·A.· ·Yes.

 18· ·does your handwriting appear on this form?            18· · · ·Q.· ·Did you see any statements that you

 19· · · ·A.· ·Yes.                                         19· ·made in your declaration that you think is

 20· · · ·Q.· ·Is it -- did you write on this form?         20· ·false?

 21· · · ·A.· ·What was the question?                       21· · · ·A.· ·I believe when we proofread it, there

 22· · · ·Q.· ·Could you read to us what you wrote on       22· ·was the words Mr. Smith, which needs to be

 23· ·this form?                                            23· ·White, but the statements are concerning

 24· · · ·A.· ·Yes, "Still complained of knee pain,         24· ·Mr. White.

                                                       ëì                                                         ëê

                              McCorkle Litigation Services, Inc.                                            53..56
                               Chicago, Illinois· (312) 263-0052                                                       YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 15 of 19 Page ID #1739
                                                                           Blake Woods, DNP 09/03/2020

 ·1· · · ·Q.· ·And I apologize, I think that might           ·1· ·deposition was pursuant to Notice, and that
 ·2· ·have been a proofing error on my part, but aside       ·2· ·there were present at the deposition the
 ·3· ·from Mr. -- from the name Mr. Smith should have        ·3· ·attorneys hereinbefore mentioned.

 ·4· ·been Mr. White, your answer was that the               ·4· · ·I further certify that I am not counsel for
 ·5· ·statements were all accurate, correct?                 ·5· ·nor in any way related to the parties to this
 ·6· · · ·A.· ·Right.                                        ·6· ·suit, nor am I in any way interested in the
 ·7· · · ·MR. WALLIS:· Okay.· That's all I have.· Thank      ·7· ·outcome thereof.
 ·8· ·you.                                                   ·8· · ·IN TESTIMONY WHEREOF:· I have hereunto set my
 ·9· · · ·MR. FLAXMAN:· I have nothing based on that         ·9· ·hand and affixed my notarial seal this 10th day
 10· ·and I'd like it written.                               10· ·of September, 2020.
 11· · · · ·(Proceedings concluded at 6:21 p.m.)             11
 12                                                          12

 13                                                          13
 14                                                          14· · ·___________________________________________
 15                                                          15· · ·CERTIFIED SHORTHAND REPORTER
 16                                                          16· · ·CSR CERTIFICATE NO. 084-002951

 17                                                          17
 18                                                          18
 19                                                          19
 20                                                          20
 21                                                          21
 22                                                          22
 23                                                          23
 24                                                          24

                                                        ëé                                                        ëç

 ·1· ·STATE OF ILLINOIS· · ·)

 ·2· · · · · · · · · · · · ·)· SS:
 ·3· ·COUNTY OF C O O K· · ·)

 ·4· · ·I, Josephine Lehman, a Certified Shorthand

 ·5· ·Reporter, in the State of Illinois, do hereby

 ·6· ·certify that heretofore, to-wit, on the

 ·7· ·September 3, 2020, personally appeared before me

 ·8· ·via video conference, Cook County, Illinois,
 ·9· ·BLAKE WOODS, DPN, in a cause now pending and

 10· ·undetermined in the United States District Court

 11· ·for the Southern District of Illinois, wherein
 12· ·RICHARD WHITE is the Plaintiff, and WEXFORD

 13· ·HEALTH SOURCES, INC., et al. are the Defendants.

 14· · ·I further certify that the said witness was

 15· ·first duly sworn to testify the truth, the whole
 16· ·truth and nothing but the truth in the cause

 17· ·aforesaid; that the testimony then given by said

 18· ·witness was reported stenographically by me in

 19· ·the presence of the said witness, and afterwards

 20· ·reduced to typewriting by Computer-Aided

 21· ·Transcription, and the foregoing is a true and
 22· ·correct transcript of the testimony so given by

 23· ·said witness as aforesaid.

 24· · ·I further certify that the taking of this

                                                        ëè

                                 McCorkle Litigation Services, Inc.                                          57..59
                                  Chicago, Illinois· (312) 263-0052                                                    YVer1f
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 16 of 19 Page ID #1740
                                                                                                    Blake Woods, DNP 09/03/2020

                             íð                        ¿¾¾®»ª·¿¬·±²-           ¿--«³·²¹                ½¿®»                     ½±²º»®»²½·²¹
                 ð               îîæïï                  îìæí                    ïçæï                    ëæïê êæîôí éæïç èæíôì    ìæïí
                             íð¬¸                      ¿¾²±®³¿´                ¿--«®»                   ïíæë ïéæéôïð îèæïé      ½±²º«-»¼
  ð                              îìæïíôïé îëæïé îèæí    íçæïìôïçôîð             îêæïë                   íêæïê íèæï ìéæé          ììæïí
      ïêæïê                      îçæîì íîæë íìæëôïðô   ¿½½»--                  ¿¬¬»-¬                  ½¿®»¼                    ½±²º«-·²¹
                                 îí íëæì                èæïí                    ïïæè ïíæîð ïçæèôç       ìéæîì                    îçæïï
                             íì                        ß½»                      îïæé îìæïç îêæîî       Ý¿®±´                    ½±²²»½¬·±²
                 ï               ìêæëôïî                                        îéæîôìôë îèæë íðæìô     ìïæè
                                                        íéæê                                                                     ïëæîð
  ï                          í®¼                       ¿½¸·»ª»                  ïë íëæïôè              Ý¿-»                     ½±²-·¼»®»¼
      çæïíôïëôîì ïðæîôïé         çæïë íéæïð íèæïë       îèæî                   ¿¬¬±®²»§                 ìæê                      ìéæïç
      ïîæïð ïíæïè ïçæîì          íçæîì                 ¿½¸·»ª»¼                 ìæîðôîï                ½¿«-»¼                   ½±²-·-¬»²¬
      îðæïé îïæï                                        ìèæïî                  ¿«¬±³¿¬·½¿´´§            íðæî                     íçæîð ììæïð ìêæìôè
  ïóïð                                     ì           ßÝÔ                      ìíæïî                  ½»´´                     ½±²-«´¬»¼
      ïêæî                                              îçæì íðæî íïæëôïïôîð                            ïéæê îíæïë               ëïæïï
  ïóîçóïê                    ì                          íîæì íèæîí íçæîï                  Þ            Ý»²¬»®                   ½±²¬¿½¬»¼
      íïæïç                      ìðæîí ìïæíôìôêôïð      ìêæïëôîð ëëæïï                                  ïìæì                     êæïî
  ïóîçóîðïê                  ìæëè                      ¿½¬·ª·¬·»-              ¾¿½µ                    ½»²¬®¿´                  ½±²¬·²«»
      íïæîì                      ìæïð                   éæïé                    ïðæîï ïéæï îïæïêôîî     ïéæì                     ìçæîï ëðæïè
  ïð                                                   ¿½¬·ª·¬§                 îîæïí îêæèôîì îèæí     Ý»®¬·º·»¼                ½±²¬·²«»¼
      ïëæïë ïêæïêôïéôîð                                 ìéæïë                   îçæîôé íîæîí ííæïé      ìæî                      íïæç
                                           ë
      ìïæîðôîì ìîæë ììæìô                              ¿½«¬»                    íìæëôîí íëæí íçæé      ½¸¿®¬                    ½±²ª»®-¿¬·±²
      ïïôïîôïê ìêæïç         ë                          îëæê ìëæîî ëíæì ëëæè    ìîæï ìíæí               îðæîôîðôîí îïæîôç        îêæîï îéæç íèæïéôïç
  ïðð                            ïëæïë ïêæîð ìíæïê     ¿¼³·²·-¬»®»¼            Þ¿°¬·-¬                  îêæïïôïîôïë ìîæïíô       ëðæîí
      ïïæïî îèæë                 ììæï ìêæïè             ìæïì                    ëæïì êæïð éæïì èæí      îð                      ½±²ª»®-¿¬·±²-
  ïðæíð                      ëñïð                      ¿¼³·¬                    îéæïè                  ½¸»½µ                     íèæïì
      îíæïïôïí                   ïêæîð                  ïìæïð                  ¾¿-»¼                    ìîæîî ìíæéôïð           ½±°§
  ïð¬¸                       ëðð                       ¿¼ª·½»                   íçæïôïî ëïæîð          ½¸»½µ¾±¨                  ïèæê
      ììæîôëôèôîðôîì ìëæïç       íéæë ëëæïè             ëëæïêôïé               ¾¿-µ»¬                   ìîæîðôîï ìíæè           ½±°§·²¹
  ïîð                                                  ¿¼ª·-»¼                  ìîæïé                  ½¸»½µ¾±¨»-                ïèæï
      ïéæîì                                             ííæê ëðæïè ëëæïç       ¾¿¬¸®±±³                 ìíæç                    ½±®²»®
                                           ê                                    îîæé                   ½¸»½µ·²¹
  ïîë                                                  ¿º¬»®²±±²                                                                 ïðæïí
      ïèæí                   ê                          ëæê                    Þ»»¹´»                   îéæïè                   ½±®®»½¬
  ïì                             ìïæïî ìçæìôé          ¿¹»                      ïðæïï ïïæïíôïë ïîæïô   ½¸»½µ³¿®µ                 ïêæïèôîï îðæîì îìæî
                                                        ìêæëôïî                 î ïèæîíôîì îïæîï        ìîæïð                   ½±®®»½¬·±²¿´
      ëëæïè                  êóîðóïë
  ïë                                                   ¿¹®»»                    ìçæïîôïì ëïæîîôîí      ½·®½´»                    ïíæì
                                 ëîæïì
      ïìæë                   êóíðóîðïë                  ìæîðôîí ììæïè          Þ»»¹´»ù-                 ïëæë                    Ý±®®»½¬·±²¿´ñ
  ïé                                                   ¿¹®»»³»²¬                ïðæè                   ½´¿®·º§
                                 ìëæç                                                                                           ¸¿®¼·²
      ëðæîì                  êðð                        ìæïè                   ¾»²¼                     êæç                      ïìæí
  ïéë                                                  ¿¹®»»-                   íêæîð                  ½´·½µ·²¹
                                 îðæïì                                                                                          Ý±«²¬§
      ïèæí                                              ìæîí                   ¾·¬                      îèæîí                    ïìæí
  ïè                                                   ß¹«·´¿®                  ëìæïð                  ½´·»²¬
                                           é                                                                                    ½±«°´»
      ïéæîì                                             ìïæè                   Þ´¿µ»                    ìéæîì                    ïîæì
  ïèó½ªóððïêë                                          ¿¸»¿¼                    ìæìôîî ëæïôç çæïì      ½´·°                     ½±«®¬
                             é                                                  îíæïè
      ìæê                        ëïæìôê                 ëëæë                                            îçæïê                    ìæïôéôïì îíæïèôîî
  ïè¬¸                                                 ¿´´»®¹·»-               ¾´¿²µ                   ½´·°°»¼                   îéæî íêæîî íéæïì
                             éóï                                                îéæí
      ììæîôëôïí                  ììæïë                  ïìæïé ïëæï                                      îçæí                     íçæê
                                                       ¿³±«²¬                  ¾´±±¼                   ½±ó-·¹²»¼                Ý®¿²µ
                             éóïðóïë                                            ïéæîì
                                 ììæïðôïè ëðæî          ëíæîð                                           îðæî                     ëëæç
                 î                                                             ¾±¬¬±³                  ½±ó©±®µ»®
                             éóèóïë                    ¿²¬··²º´¿³³¿¬±®·»-                                                       ½®«¬½¸»-
                                                        ìéæïê                   çæïì ïçæîî îîæí         îïæîí                    îðæìôïí ííæê íêæïé
  î                              ìëæîí                                          ììæçôïé ëëæîï
      îîæíôïç îçæîí íîæîì                              ¿²¬··²º´¿³³¿¬±®§                                ½±´´»½¬·±²                ìëæîí ìéæïéôïè
                                                        ëðæé                   ¾±¨                      ìèæïï                    ëïæïì
  îðïì                                     è                                    ïðæïî ïëæç ïéæîð
      éæé                                              ¿²§¾±¼§ù-                                       ½±´±®                    ½«®®»²¬
                                                        íîæïî                   ïèæç ìîæîî              îèæïíôïì                 ïçæí
  îðïë                       è                                                 ¾®»¿µ
      ïðæîî ïïæê ïîæïïôïê        íéæì ììæïéôîï ëïæîì   ¿°±´±¹·¦»                                       ½±´«³²                   ½«-¬±³¿®§
                                                        îïæïç                   îîæéôïë                 îîæîî îíæç ííæí íéæî     ïêæïì
      ïíæïí ïéæïôïð îïæîî    èóïí
      îëæïé îèæí îçæîôîì                               ¿°±-¬®±°¸»              ¾®«·-»                   ìíæîîôîí ëðæïé          ½«¬
                                 ëðæîð                                          îëæé îêæïì íðæë íîæç
      íîæë ííæïé íìæëôïðô                               ïìæïê                                          ½±³º±®¬¿¾´»               êæïè éæîí îïæïé ìîæí
                             èð                                                ¾®«·-»-
      îì íëæì íéæïï íèæïë                              ¿°°»¿®-                                          ííæîï íìæê
                                 ïéæîì                                          îëæîï íìæïê
      ìðæï ìïæïî ìîæîôé                                 ïéæïë îîæîì îíæïé                              ½±³³¿                              Ü
                             èî                                                ¾«·´¼·²¹
      ììæîôîðôîì ìëæïç                                  íïæïç íêæë ìïæëôîð                              ïðæë îîæîí ëíæïç
                                 ïéæîí                                          íéæïê
      ìêæîôïç ëðæîì                                    ¿°°±·²¬³»²¬                                     ½±³³«²·½¿¬·±²            ¼¿®µ
                             èê                                                ¾«-·²»--
  îðïê                           ïèæï
                                                        ïíæïôê îìæïð ìðæïêô                             ìïæïï                    ëîæí
      êæê éæé íïæïç                                     ïé ìíæïí                ëæïð                   ½±³°´¿·²»¼
                             èæíð                                                                                               ¼¿¬»
  îðïç                           íéæïíôîð íèæìôëôïê
                                                       ß°®·´                                            ëìæîì                    ìæç îðæîï îíæê
      ëæïè êæé                                          êæê éæé                           Ý            ½±³°´¿·²·²¹               ììæïìôîí
  îðîð                                                 ¿®»¿                                             íêæïé                   ¼¿¬»¼
      ìæç çæïë                             ç            ïéæìôè                 Ýñð                     ½±³°´¿·²-                 ììæïð
  îðîðóïì                                              ¿®»¿-                    îëæï                    îëæï ëîæïí ëëæî         Ü¿ª·¼
      ìæïê                   ç                          îïæë îëæîî îêæî        ½¿´´                    ½±³°´¿·²¬                 ìðæïè ìéæìôë
                                 ëìæïé                                          èæïç ïîæïí ïéæê
  îê                                                   ¿-½®·¾»                                          ëðæïì                   ¼¿§
      ïðæîï ïîæïðôïê ïéæïô   çð                         íçæïê                   íêæîí íéæïç íèæí       ½±³°´¿·²¬-                ïðæîí ïíæî îðæïëôîí
                                 íêæîð                                          ìðæïð ëðæî
      ïð îðæï îìæïîôïé                                 ¿--»--                                           ëîæïì ëëæïç              îìæïî íïæîî íéæê
  îê¬¸                       çèòí                       íêæîïôîî               ½¿´´»¼                  ½±³°±²»²¬                 ëëæïè
                                 ïéæîí                                          ìïæïì
      ïïæê ïíæïî                                       ¿--»--»¼                                         ïçæïì                   ¼¿§ó¬±ó¼¿§
                                                        íèæé                   Ý¿³°                    ½±³°«¬»®                  éæïê
                                           ß           ¿--»--³»²¬               ïìæí                    èæïî                    ¼¿§-
                 í                                                             ½¿°¿¾´»
                                                        ïíæïë ïêæïí ëëæïï                              ½±²º»®»²½»                îðæïë îìæïï ííæè
  í                          ¿¾¾®»ª·¿¬·±²              ¿--·-¬»¼                 ïçæê                    ìæí                      íéæê ëïæïìôïë ëëæíô
      ìæç íëæïî íèæïï ìðæî       îíæïê                  êæì                                                                      ïè




                                               McCorkle Litigation Services, Inc.                                                                      1
                                                Chicago, Illinois· (312) 263-0052
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 17 of 19 Page ID #1741
                                                                                              Blake Woods, DNP 09/03/2020

  ¼»¿´                    ¼«»                     »¨¸·¾·¬                 º«´´                    ¸±«-»-
   îçæïì                   îëæî ìçæïê              çæïëôîì ïðæîôêôïé       ïíæïëôïè                ïéæê                               Õ
  Ü»½¿¼®±²                ¼«´§                     ïîæïð ïíæïè ïçæîì      º«´´§                   ¸§°±¬¸»¬·½¿´
   íéæì                    ëæî                     îðæïé îïæï îîæíôïç      íêæïç íçæïè             ïêæïî                  Õ»²
  Ü»½»³¾»®                ¼«®¿¬·±²                 îìæç îçæîí íîæîì       º«¬«®»                  ¸§°±¬¸»¬·½¿´´§           ëîæîì
   éæé                     ïéæïíôïì                íëæïî íèæïïôîï ìðæîô    íïæïî                   ííæîí                  Õ»²²»¬¸
  ¼»½®»¿-»¼               ¼«¬§                     îí ìïæîôíôìôêôïðôïéô                                                    ìæïç
   îéæîî                   ïíæïê                   îðôîì ìîæë ìíæïê                                                       µ²»»
                                                   ììæï ìêæïè ìçæîôìôé               Ù                        ×
  ¼»»°                    ÜÈ                                                                                               ïëæì ïçæéôïé îïæê
   ìèæîí                   ëîæïéôïè                ëïæìôêôîì ëìæïé
                                                                          ¹¿·¬                    ×ÜÎ                      îíæïé îìæì îëæïôîôçô
  ¼»º»²¼¿²¬-                                      »¨¸·¾·¬-                 îëæê íðæïê íìæïë        ïìæë                    ïðôïíôîðôîí îêæîð
                                                   èæïë çæè                                                                îéæïîôïëôîð îèæîôîðô
   ìæîî
                                     Û                                    ¹¿ª»                    ×´´·²±·-
  ¼»º»²-»                                         »¨¬»²¼                   ïîæïèôîî îðæì íêæïï     ìæè éæïî                îì îçæìôïê íðæçôîî
                                                   íêæïç íçæïè                                                             íïæï íîæïïôïî ííæïî
   ìæîí                   »¿®´§                                            ëïæïé                  ·³³»¼·¿¬»´§
  ¼»º±®³·¬·»-              ìëæîí                  »§»-·¹¸¬                ¹»²·¬¿´                  ïéæïë                   íìæïîôîí íëæê íêæïë
                                                   íìæîð                                                                   ìðæïï ìëæéôïïôïç
   íïæí                   »¼«½¿¬»¼                                         ëëæïð                  ·²ó´·²»
  ¼»º±®³·¬§                ëëæïêôïé                                       ¹·ª»                     ëíæë                    ìêæïê ëîæìôïí ëíæìô
                                                              Ú                                                            îî ëìæîì ëëæç
   îëæéôîï îêæïì íðæë     »ºº«-·±²                                         îðæïç íïæïë ëìæïí      ·²¿«¼·¾´»
   íîæç íìæïêôïé íêæîï     ìëæîì ìéæïê ìèæíôêô                            ¹·ª·²¹                   îðæë îêæîî íêæîï       µ²»©
  ¼»¹®»»-                  èôïíôïêôïèôîð ëîæïê    Úñ«                      íéæç ëìæïð              íéæïí ìíæïí             êæïí íïæîì ëìæïï
   íêæîð                  »³¿·´»¼                  îíæïê                  ¹±±¼                    ·²½´«¼·²¹               µ²±©·²¹
  ¼»´·ª»®-                 èæïê                   º¿½·´·¬§                 ëæê êæïì îèæïî ìíæïë    ìæîî ëìæç               íëæïð
   êæî                    »³»®¹»²½§                îìæîï ëìæïë            Ù±ª»®²±®                ·²½®»¿-»
  ¼»°»²¼·²¹                ïéæè                   º¿½¬                     ìæïë                    ìéæïì                              Ô
   ïèæí                   »³°´±§»¼                 çæï îðæí íéæè íçæïé    ¹®¿¼«¿´´§               ·²¼·½¿¬·±²
  ¼»°±-·¬·±²               ëæïíôîïôîî êæïé éæíô   º»»´·²¹                  ìéæïì                   ïîæçôïî ïíæïé ïçæïïô   ´¿²¼
   ìæìôïðôïî èæè çæïë      ç îïæïëôîî              ëîæïè                  Ù®±«°                    ïêôîì îïæïôìôïðôïî      êæîî
  ¼»®¿²¹»³»²¬             »³°´±§»®                º·´»                     ëæïì                    îçæîî ìïæïðôîì ìîæë    ´¿¨·½·¬§
   íëæê                    îïæïê                   èæïë ìîæîïôîî ìíæéô    ¹«»--                    ìêæïè ìèæïí ëïæïð       ëíæïîôïéôïç
  ¼»-½®·¾»                »³°´±§³»²¬               ïð                      îçæïç ëðæî             ×²¼±½·²                 ´¿§
   ïëæê íðæîì              ëæîï êæéôè             º·´´»¼                                           ëðæëôê                  ëïæïì
  ¼»¬»½¬                  »²½±«²¬»®                íéæîí ëïæïï                                    ·²º±®³¿¬·±²             ´»¿®²
                                                  º·´´·²¹                            Ø             ïêæïð íèæïð ëîæç        ïíæïï íïæìôêôïð
   ìèæïë                   îéæïì îèæì
  ¼·¿¹²±-»                »²½±«²¬»®-               ëïæïî
                                                                          ¸¿²¼                    ·²¶»½¬·±²               ´»¿®²·²¹
   íçæï ìêæîï              ïïæè                   º·²¼·²¹                  ëðæïê                   ëðæïï                   ïïæîôì
  ¼·¿¹²±-·-               »²¼                      îêæïê îéæïëôîî îèæèô
                                                                          ¸¿²¼´»¼                 ·²¶«®·»-                ´»¿ª»
   íëæç ìêæïí ëîæïç        îðæîð                   ïïôïê íðæíôê íçæïçô                             ííæïí íèæêôé            êæè
                                                                           íèæê
  ¼·ºº»®»²½»                                       îð ìéæïí ìèæïè                                 ·²¶«®§                  ´»º¬
                          »²¼»¼                                           ¸¿²¼-
   éæïè èæî îèæïé          ìîæïé                  º·²¼·²¹-                 íïæî                    îíæïé îìæì îéæîð        ïëæì ïçæïé îíæèôïé
  ¼·ºº»®»²½»-                                      ïçæçôïî îêæïôê íðæïï                            îçæïëôïé íðæï ìëæç      îìæí îëæîôç îéæïî
                          »¬ ¿´                                           ¸¿²¼-ó±²
   éæïê                                            íîæîï ìèæîîôîì                                 ×²³¿¬»                   îèæî ìîæïî ììæïë
                           ìæê                                             îêæî ìðæïï ìèæïêôïç
  ¼·ºº·½«´¬·»-            Û¬¸¿²                   º·²»                                             íêæïêôïç                ìëæé ìçæîï ëðæïì
                                                   íïæïì                  ¸¿²¼©®·¬·²¹                                      ëîæìôïí ëíæìôîî
   ìçæïé                   íêæëôé íéæîí                                    ïðæí îîæëôêôîðôîì      ·²-¬¿²½»
  ¼·¹                     »ª¿´«¿¬»¼               º·²·-¸                   îíæì íëæïëôïçôîð        ìæïï                    ëëæïï
   îîæè                    îçæîì
                                                   îëæïê ìðæì ìéæç
                                                                           íêæîôíôïí ìïæïôíôë     ·²-¬·¬«¬»               ´»º¬ó¸¿²¼
  Ü×ÎÛÝÌ                  Ûª»®§¬·³»               º´¿¬                     ìíæïè ìçæìôêôè ëïæëô    íïæè                    îîæîî
   ëæì                     ìíæïï
                                                   ííæïë ìéæïî             éôïç ëîæï ëìæïè        ·²-¬·¬«¬·±²             ´»¹
  ¼·®»½¬»¼                »¨¿½¬                   Ú´¿¨³¿²                 ¸¿°°»²»¼                 ïíæì                    íêæïç íçæïè ìçæîï
   ìðæç                                            ìæïç ëæë éæîî èæï                              ·²-¬®«½¬·±²              ëðæïì
                           ïðæîí                                           ïëæïïôïí íèæë
  ¼·®»½¬´§                »¨¿³
                                                   ïïæîîôîí îîæçôïîôïìô
                                                                          ¸»¿¼·²¹                  îìæè                   Ô»¸³¿²
                                                   ïé îìæï îêæèôïè                                                         ìæï
   íìæî                    ïéæè ïçæéôïíôïëôïé                              îîæîî                  ·²¬»²¼»¼
                                                   îéæïð îçæéôîï íéæïô                                                    ´»-·±²-
  ¼·-½±³º±®¬               îêæî îéæïë íðæêôïç
                                                   ïé íçæïë ìíæë ìçæîí    ¸»¿´¬¸                   ìéæîï
                           íîæîï ííæîîôîì íìæê                                                    ·²¬»®¿½¬·±²              ëëæíôïð
   ïìæì ïèæïðôïêôïé                                ëíæïôïíôîï              ìæë ëæîîôîì êæïðôïé
  ¼·-½±²¬·²«»¼             ìèæïêôïç ëëæïð                                  éæïôìôë ïíæë ïéæéôç     íîæîî íèæî             ´»ª»´
                                                  º´«·¼                                                                    ïëæïêôîí ïêæëôé
   ìéæïé                  »¨¿³·²¿¬·±²              ìèæïï
                                                                           îïæïë íêæïê íéæîì      ·²ª»-¬·¹¿¬»¼
  ¼·-½«--·±²               ëæì îëæïïôïì íìæç                              ¸»¿®                     íçæïì                  ´·º»
                                                  º±´´±©                                                                   êæîð
   îíæïç                   ìðæïï
                                                   èæí ìðæïîôïíôïç
                                                                           éæîì çæîï ïïæîï îðæè   ·--«»
  ¼·-°´¿§                 »¨¿³·²¿¬·±²-                                     îéæé ëíæê               ïìæïî                  ´·¹¿³»²¬
                                                   ìîæïï                                                                   îïæïï íìæç
   èæïé                    îëæîí                                          ¸»¿®¼                   ·--«»-
                                                  º±´´±©ó«°                                                               ´·³·¬»¼
  ¼·-¬®»--                »¨¿³·²»                  îðæïí îíæîï îìæí
                                                                           îêæîì îéæï íêæïé        ëðæïë
                           ïîæîï ííæîð íìæëôîí                             íèæîï íçæîôïíôïì                                ìèæïç
   îëæê ìëæîî ëíæì ëëæè                            ííæé íéæé ìíæïïôïî
  Ü·-¬®·½¬                »¨¿³·²»¼                                        ¸»¿®·²¹                                         ´·³·¬-
                                                   ìéæîîôîí ëðæïç                                             Ö            ëëæïð
   ìæé                     ëæî îìæïé íìæïï ììæï    ëëæîð                   çæïé
  ÜÒÐ                      ìëæî                                           ¸»®°»-                  ¶±¾                     ´·³°
                                                  º±®³                                                                     îëæé ìçæïëôîð
   ëæï                    »¨¿³·²·²¹                ïðæîï ïëæïî ïçæïð
                                                                           ëëæîôïî                 éæïë
  ¼±½«³»²¬                 ìëæî                                           ¸·-¬±®§                 Ö±-·»                   ´·-¬
                                                   îçæïð íêæïì ëïæëôèô                                                     íðæïî
   èæïì îêæïôê îéæïè      »¨¿³-                    ïï ëìæïèôîðôîí          ïéæï ëëæïïôïî           ìæï
   îèæïèôîî ìðæï ììæïô     ïéæë                                           ¸±´¼                    Ö«´§                    ´·-¬»¼
                                                  º±«²¼                                                                    îêæïì
   îí ëîæï                »¨½»°¬·±²                íïæîïôîî                èæîí îèæïç              íéæïð íèæïë íçæîì
  ¼±½«³»²¬-                îêæïï íëæîï                                    ¸±³»                     ìïæïî ìîæïôê ììæîôëô   ´·¬»®¿´´§
                                                  º±«²¼¿¬·±²                                                               îîæïðôïï
   èæé çæïð               »¨½»--·ª»                éæîï íéæîï ìíæì         ëëæïôïç                 ïïôïîôîðôîîôîì
  ¼±«¾¬                    ëíæïï                                          ¸±³»-                    ìëæïç ìêæïç ëðæîì      ´·ª·²¹-
                                                  º®¿½¬«®»                                                                 êæì
   ìèæïé                  »¨½«-»                   ìëæîí                   êæì                    Ö«²»
  Ü®¿©»®                   ïìæë îíæïè íèæïë                               ¸±²»-¬                   ïïæê ïîæïðôïê ïíæïî    ´±½¿¬·±²
                                                  º®±²¬                                                                    ïëæí íèæï íçæïî
   ëíæèôïï                Û¨»½«¬·ª»                èæïë îçæïé              íïæïë                   ïéæïôïð îðæï îïæîî
  ¼®§                      ìæïë                                           Ø±-°·¬¿´                 îìæïîôïíôïé îëæïìô     ´±²¹
                                                  º®±¦»                                                                    ëæïé êæë éæë îîæïîô
   ìéæïê                  »¨»®½·-»                 ìèæé                    éæïð                    ïé îèæí îçæîôîì íîæë
                                                                          ¸±«®-                    ííæïé íìæëôïðôîí        ïì ííæîî
  ÜÌ                       ëëæïôïç                º®±¦»²
   îëæî                   »¨¸¿«-¬»¼                                        íéæïîôïì                íëæì ìïæïî             ´±²¹ó¬»®³
                                                   îðæêôé îìæïì îêæîí                                                      êæí
                           ëìæè                    íçæí




                                         McCorkle Litigation Services, Inc.                                                                      2
                                          Chicago, Illinois· (312) 263-0052
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 18 of 19 Page ID #1742
                                                                                            Blake Woods, DNP 09/03/2020

  ´±±µ»¼                  ³·-«²¼»®-¬±±¼          ±¾¶»½¬                  °¿¬·»²¬                 °®»-»²¬                 ®»¿-µ
   êæïì îïæëôïï íðæçôïê    íëæîí                  éæîð îçæïð              ïðæïè ïéæí îéæé         ìæíôïé ëæîð îðæîî       íèæïí
  ´±-¬                    ³±¼»®¿¬»               Ñ¾¶»½¬·±²                íðæïí ìîæîï ìéæîð       ëëæç                   ®»¿-±²
   ìíæïì                   ëíæîð                  ìíæì                   °¿¬·»²¬ù-               °®»--«®»                 îìæïï îêæë ìêæïð
  ´±©»®                   ³±²¬¸                  ±¾¶»½¬·ª»                ïêæë                    ïéæîì                   ëïæî
   ïðæïî                   ííæé                   ïéæïè ïçæçôïî îéæïê    ÐÜÚ                     °®·³¿®§                 ®»½¿´´
  ÔÐÒ                     ³±²¬¸-                  íðæí íêæïê ìêæîï        èæïë çæè                ëæïê êæî                ïðæîð ïïæïôîôì îèæï
   ïðæïï ïèæîðôîì ïçæïô    ïîæì                   ìèæîî ëëæìôè           °»²·¬»²¬·¿®§            °®·²¬»¼                  íðæè íîæïè íèæçôïí
   êôïî                   ³±¬·±²                 ±¾-»®ª»¼                 ïîæïê                   èæïð                    ìðæíôé ìêæïôí ëðæîí
  ÔÐÒù-                    îéæïîôïçôîî îèæï       íìæïìôïë íëæë ìëæïè    °»®½»²¬                 °®·-±²»®                 ëïæï
   ïçæè                    íîæïð                 ±¾¬¿·²»¼                 ïïæïî îèæë              ïíæí ïêæçôïð ïèæïë     ®»½¸»½µ
                          Ó±¬®·²                  ìèæïî                  °»®º»½¬                  íîæïë                   íëæïð
                           îðæïì                 ±¾ª·±«-                  çæë                    Ð®·¬¦µ»®ù-              ®»½±®¼
            Ó                                                                                                             ïïæçôïð ïìæïï îíæîð
                          ÓÎ×                     ïèæïðôïë íêæîï         °»®º±®³»¼                ìæïë
  ³¿½¸·²»                  ìêæîî ìéæíôê ëìæïì    ±½½«°¿¬·±²               ïéæë                   °®±¾´»³                  îêæíôìôç îçæè íïæîí
   ìêæîî                                          ëæïð                   °»®º±®³·²¹               ïïæë íèæîì              íëæî íçæç ììæïè
  Ó¿¼¿³                                          Ñºº»²¼»®                 ïçæé                   °®±½»¼«®»                ìçæïêôïè
                                    Ò                                                                                    ®»½±®¼»¼
   ïïæîð                                          ïìæî ëðæï              Ð»®·±¼                   ìæïè
  ³¿¼»                    ÒßÜ                    ±ºº·½»                   îëæì íêæïè             °®±½»--                  ïêæëôé
   íëæé                    îëæê                   îìæç                   °»®-±²                   îðæïç                  ®»½±®¼-
  ³¿µ»                    ²¿³»¼                  ±²»ó±²ó±²»               ïîæïí                  °®±¹®¿³                  ïìæïí
   îèæïíôïé ëìæí           ïðæïè                  íîæîî                  °»®¬·²»²¬                ëëæïôîð                ®»º»®
  ³¿µ»-                   ²¿°®±¨»²               ±°»®¿¬»                  îêæïí íðæïð            °®±¹®»--                 ëíæîì
   îìæîï                   íéæë ëðæç ëëæïéôïè     îèæé                   °¸§-·½¿´                 ïìæî                   ®»º»®»²½»
  ³¿²²»®                  ²»»¼»¼                 ±°°±®¬«²·¬§              ïçæéôïîôïëôïé          °®±¹®»--·±²              íèæîð ìðæë
   íðæîì                   ìéæîîôîí               êæïë                   °¸§-·½·¿²                ìéæïï                  ®»º»®®¿´
  ³¿®µ»¼                  ²»¹¿¬·ª»               ±®¿´´§                   êæïí ííæïêôïç íìæì     °®±ª·¼»                  ëìæíôïì
   çæïìôîì îîæí            îèæïï ëíæïï            îðæïë                   ìðæïð ëìæïôìôé          éæïç                   ®»º»®®»¼
  Ó¿--¿½                  ²»¹¿¬·ª»-              ±®¼»®                   °·»½»                   °®±ª·¼»®                 ëìæê
   éæïð                    îêæïí                  ìæïë ïðæïê ïîæïèôïçô    ïçæîð îïæçôïî îèæê      ëæîîôîì êæïðôïê éæï    ®»º»®®·²¹
  ³¿--·ª»                 ÒÕß                     îî ïíæïì îðæîð íéæìô    ëïæí                    ïíæê ïèæïè ìðæïè        îìæïð
   íëæë                    ïìæîíôîì               ç ìðæïî ìêæîí ìéæíôë   °´¿½»                   °«´´                    ®»¹·-¬»®»¼
  ³¿¬¬»®                  ²±·-»                   ëïæïí ëìæïë             ëæîð                    ìîæïíôîð                íêæè ìïæè
   ìæì îçæïê               íêæïé íèæîï íçæïôïí   ±®¼»®»¼                 °´¿·²¬·ºº               °«´-»                   ®»¹«´¿®
  Ó¿¬¬¸»©                 ²±²-°»½·º·½             îðæì ìðæïç ìíæïï        ìæïïôîð                 ïéæîí                   íéæïç
   ëæç                     ïìæì                   ëïæïê                  °´¿²                    °«®-«¿²¬                ®»´¿¬»
  ³»¿²·²¹                 ²±²-¬»®±·¼¿´           ±®¼»®-                   îíæï ìéæïì ëëæïëôïêô    ìæïë                    ïðæïé
   ëîæïè                   ëðæé                   îðæìôïî îíæë íìæé       ïé                     °«¬                     ®»´¿¬»-
  ³»¿²-                   ²±®³¿´                  íêæïï íèæïç ëïæïè      °´¿²-                    îíæë îèæè ìêæîî         ìëæé ëðæë ëëæïôí
   ìæïî ïêæïêôïé îëæï      îèæïë ìéæïï ëëæïð     ±®·¹·²¿´                 ííæí                    ìèæîï                  ®»´¿¬·²¹
   íìæîð ìðæïìôïêôïé      ²±¬»                    ïèæé                   °´¿¬»                                            íèæïð
   ìíæïð ìéæîí             ïìæî îîæîîôîì îíæê    ±®¬¸±°»¼·½               ííæïë ìéæïî                                    ®»³»³¾»®
                                                  íïæé
                                                                                                             Ï            ïðæîí ïïæé îêæîï
  ³»¿-«®»                  îêæïé îéæê îèæçôïëô                           ÐÑ
   îéæïï                   îïôîî îçæï íðæïï      ±-¬»±¿®¬¸®·¬·-           ëëæïè                  ¯«»-¬·±²                 îéæçôïí îèæì íïæïì
  ³»¿-«®»¼                 íïæîð íìæïë íêæïôìô    ìëæîì ìêæìôïï          °±·²¬                    êæçôïè éæîîôîì ïëæïé    íîæîï íèæïé
   íîæïð                   êôïðôïë íéæçôïîôîí    ±«¬¾®»¿µ                 íðæïè íëæë ìéæé         îìæïë îëæïîôïê îêæé    ®»³±¬»´§
  ³»¿-«®·²¹                íèæï ìïæéôïíôïì        ëëæî                    ëìæïïôïí                îéæè îçæêôïïôîð         ìæïì
   îèæï                    ìëæïíôïêôïé ëíæïð     ±«¬°¿¬·»²¬              °±°°»¼                   íðæïç íìæî íéæîî       ®»°»¿¬
  ³»¼·½¿´                 ²±¬»¼                   ïìæî                    íêæïê                   íèæïî íçæëôé ìðæë       ïëæïé ëîæîí
   ëæïìôïê ïïæë ïìæïí      íïæíôîð íêæîð ììæïð                           °±°°·²¹                  ìîæí ìíæé ìèæç ëìæîï   ®»°¸®¿-»
   ïéæì îðæïê íéæïç        ìëæïð ëðæîð                      Ð             îèæîí                  ¯«»-¬·±²-                ïïæïê ìíæê
  ³»¼·½¿¬·±²              ²±¬»-                                          °±°«´¿¬·±²               ïêæïì íðæïî            ®»°±®¬
   ëðæè ëìæçôïð            íïæïîôïé ìëæïê        °ò³ò                     ìéæïç                  ¯«·½µ                    ìïæîï ìîæïôêôïïôïê
  ³»¼·½·²»                ÒÐ                      ìæïð íéæîð íèæìôïê     °±-·¬·ª»                 îîæé                    ìíæî
   ííæïí ìéæïë             ïðæë îðæïí îìæìôê     °¿·²                     îêæïê îéæïëôîï îèæè                            ®»°±®¬»®
  Ó»³±®·¿´                 ëðæïôïèôïç             ïëæêôçôïíôïêôîí         íîæîð                                           ìæïôîôïì ïïæîð
                                                                                                             Î            îíæïèôîî îéæî íêæîî
   éæïð                   ÒÍß×ÜÍ                  ïêæëôéôïïôïíôïêôïé     °±--·¾·´·¬§
                           ëîæïë                  ïéæïì ïèæïè îëæîôç      îçæîì íîæí             Îïìëëð                   íéæïì íçæê
  ³»²·-½«-
   îçæì íðæî íïæëôïï      ²«³¾»®                  îçæïè íëæç ìëæé        °±¬»²¬                   ïìæë                   ®»°±®¬·²¹
   íèæîí íçæîï ìêæïëô      ììæïê                  ìéæïë ëîæì ëíæîî        ëìæïð                  ®¿¼·±´±¹§                ìëæïï
   îð                     ²«³¾»®-                 ëìæîì                  °®¿½¬·½»                 ìïæîï ìîæïôêôïë ìíæî   ®»¯«»-¬»¼
  ³»²¬·±²»¼                ïéæïç                 °¿·²ñ¼·-½±³º±®¬          ëæïê                   ®¿²¹»                    îêæïð îçæç íçæïð
   íðæïé                  ²«®-»                   ïëæí                   °®¿½¬·¬·±²»®             îéæïïôïçôîî îèæï        ìçæïç
  Ó»¬®±°±´·-               ëæïî êæïôî ïðæïî      °¿´°¿¬»                  ëæïî êæïôî îìæé         íîæïð                  ®»-°·®¿¬±®§
   éæïî                    ïîæïí ïíæïîôïê         íðæîî íïæî ìèæîð        ëìæïê                  ®¿¬»                     ïéæîí
  Ó×                       ïìæîî ïëæîôëôè        °¿´°¿¬»¼                °®¿§                     ïëæïêôîí ïêæïê         ®»-°±²-»
   ïìæê                    ïêæïçôîîôîì ïéæïî      íïæï íìæïê              íçæë                    ïéæîì                   ëîæîî
  ³·¼¼´»                   ïèæïç ïçæïê îïæëôéô   °¿°»®                   °®»¶«¼¹³»²¬             ®¿¬»¼                   ®»-¬
   ìíæîî                   ïðôïìôîï îíæì îìæé     ïíæîïôîí ïçæîð îïæçô    íëæè                    ïêæïð                   ííæïí íêæì ëìæïï
  ³·´¼                     íêæè íèæçôïì ìïæè      ïí îèæê ëïæí           °®»°¿®»                 ®»¿¼                    ®»-¬¿¬»
                           ëðæîì ëìæïê ëëæç      °¿®»²¬¸»-»-              èæè ìëæï                ïðæî ïíæîî ïìæç         ìîæí
   ëíæëôïîôîð
  ³·´´·¹®¿³               ²«®-»-                  ïìæïê ïéæïêôîð         °®»°¿®»¼                 îíæïì îêæèôç îçæéôè    ®»-¬®·½¬·±²
                           íèæé                   ëîæïð ëíæí              ììæïïôîí                ííæë íëæî íêæïîôïì      ííæé
   íéæë
  ³·´´·¹®¿³-              ²«®-·²¹                °¿®¬                    °®»-½®·¾»                íéæî íèæïðôïï íçæêôç   ®»ª·»©
                           êæì                    íëæïè íêæï              îðæï                    ìïæïí ìçæïíôïè          íïæïîôïê ìîæïëôïè
   îðæïì íéæë ëëæïè
  ³·²«¬»                                         °¿®¬·»-                 °®»-½®·¾»¼               ëðæïé ëîæïî ëíæçôïë    ®»ª·»©»¼
   íïæïê                            Ñ             ìæîôïé                  ïçæîí ëðæí              ëìæîî                   ìîæïôê
  ³·--»¼                                         °¿¬»´´¿                 °®»-½®·°¬·±²            ®»¿¼·²¹                 Î·½¸¿®¼
   íçæì                   ±¿¬¸                    ëíæëôéôïð               ëðæíôïç                 ïìæïí                   ìæë ïðæïè ïïæíôì
                           ìæïí                                                                                           ïìæì ëðæîì




                                         McCorkle Litigation Services, Inc.                                                                     3
                                          Chicago, Illinois· (312) 263-0052
Case 3:18-cv-00165-MAB Document 114-5 Filed 12/14/20 Page 19 of 19 Page ID #1743
                                                                                              Blake Woods, DNP 09/03/2020

  ®·¹¸¬ó¸¿²¼               îïæïï îíæëôé íëæì      -¬®¿·¹¸¬»²              ¬·³»-                  ÊÑ                       ìçæîì ëîæçôîð ëíæî
   ïðæïí ííæí             -·³·´¿®·¬·»-             îêæîð ìçæîï             îðæïë îêæïî íîæïé      ïðæïì                   ëìæîð
  ÎÒ                       éæïê                   -¬®¿²¹»                  ëëæî                                          ©®·¬·²¹
   íêæïë ìïæïïôïî         -·³°´»¨                  íëæîì                  ¬·¬´»                            É              çæîí ïðæîð ïêæîì
  ®±±³                     ëëæïî                  -¬®·µ»                   éæïë                                           ííæî ëîæíôëôé ëëæîî
   ïêæîî ïéæí ííæîì       -·²¹´»                   îëæí íðæï ëîæïì        ¬±¼¿§                  ÉóÑóÑóÜóÍ               ©®·¬¬»²
  ®±±³-                    îèæïð                  -«¾¶»½¬·ª»               èæïê ïïæè îèæë íðæé    ëæç                     ïíæîðôîî îïæè íëæï
   ïéæè                   -·®                      ïìæîðôîï îîæîí         Ì±¼¿§ù-                ©¿´µ                     ìðæï
  ®±©                      ëæêôïï                  îìæîì îéæêôé íðæïí      ìæç                    ííæê ìçæïëôîð ëëæç     ©®±¬»
   îíæè                   -·¬                      íêæïë ìëæë             ¬±°                    ©¿´µ·²¹                  ïïæïð ïìæîî ïëæì
  ®«´»                     îéæîì íïæïí            -«¾¶»½¬·ª»ñ              ïíæîì îíæí ììæïë       íêæïè íèæîï ìëæîî       ïêæîð ïèæïç îíæë
   ìêæïç                  -·¬»                    ±¾¶»½¬·ª»               ¬±®²                   É¿´´·-                   îìæî ííæë íëæîî
  Î§¿²                     ïîæïë íèæè              ïìæç                    íïæëôïï íîæì           ìæîï éæîð îçæïð ìíæì    íêæëôïì ìëæê ìçæïì
   ìæîï                   -·¦»                    -«¹¹»-¬                 ¬±«½¸                   ëîæîí ëíæçôïé           ëîæïî ëíæîî ëìæîî
                           ïèæç                    íèæîî                   îëæïðôïí              É¿´³¿®¬
              Í           -µ·²                    -«®³·-»¼                ¬±«½¸»¼                 ïîæë                               È
                           îèæïìôïë                îîæîí                   îëæîð                 ©¿²¬»¼
  -½¿´»                   -µ·°°»¼                 -«®°®·-»¼               ¬±¨·½·¬§                íëæïð                  ÈóÎßÇ
   ïëæïêôîí ïêæëôé         ëíæïì                   ìêæïï                   ëíæïëôïê              ©¿®³¬¸                   ííæèôïïôïë íéæê
  -½»²¿®·±                -´¿-¸                   -«®°®·-·²¹              ¬®»¿¬¿¾´»               ëíæëôïîôîð              ìíæïî ìêæçôïì ìèæïìô
   ïêæïî                   ïðæç                    ìêæïí                   ìéæïí                 ©»¿°±²                   ïè ëîæïê ëìæïï
  -½¸»¼«´»                -´·¹¸¬´§                -«-°»½¬»¼               ¬®»¿¬»¼                 ìéæïç                  ÈóÎßÇÍ
   îìæîî                   ìëæè                    íîæì                    ïëæïð íëæç            ©»»µ                     ìëæîí ìéæïî
  -½¸»¼«´»¼               -´±©                    -©»´´·²¹                ¬®»¿¬³»²¬               îðæïì
   ëðæïçôîð ëëæîð          îëæê íðæïé ííæê         îëæéôîï îêæïì íðæë      ííæïî                 ©»»µ-                               Ç
  -½¸»¼«´·²¹              -³¿´´                    íïæî íîæè íìæïêôïé     ¬®«¬¸º«´                ííæé
   îìæîð ìðæîï             ìëæîì ìèæïðôïè          íêæîð ìëæïè ëíæëôïîô    îèæê                  ©»·¹¸¬                  §»¿®
  -½±°»                    ëîæïê                   îð ëëæç                ¬«®²                    ïèæî                    ëæïç
   ïçæç                   -±³»±²»ù-               -©±´´»²                  îîæïôî                É»¨º±®¼                 §»¿®-
  -½®»»²                   îèæïì îçæïë             ìëæèôïî                ÌÈ                      ìæë éæìôëôçôïí èæë      ìêæëôïî
   èæïè çæí               Í±«®½»                  -©±®²                    ëîæïé                  ïêæêôè îïæïëôîîôîí     §»-¬»®¼¿§
  -½®±´´                   éæìôê                   ìæîì ëæî               ¬§°·½¿´                 íïæïð íîæïê íêæè        ëðæë
   îîæî                   Í±«®½»-                 -§³°¬±³-                 îçæì                   ìïæçôïî
  -»½±²¼-                  ìæë                     íëæì                                          É¸·¬»                               Æ
   îîæïï                  Í±«¬¸»®²                -§²±²§³±«-                                      ìæë ïðæïè ïïæí ïîæéô
                                                                                     Ë
  -»½¬·±²                  ìæé                     ïèæïè                                          ïðôîï ïíæïî ïìæì       Æ±±³
   îéæïê                  -°¿®»                                           Ë¸ó¸«¸                  ïêæïç ïçæïíôïè îðæïô    èæïè çæì
  Í»°¬»³¾»®                èæîï çæí                                        ïèæïï îíæïð ííæï       ïê îìæïíôïè îêæïç
                                                              Ì                                   îèæîôïçôîí îçæîí
   ìæç ëæïè çæïë ïðæîï    -°»½·¿´¬§                                        ìïæîî
   ïïæë íèæïë              ëìæïì                  ¬¿¾´»¬                  «²¿¾´»                  íðæè íïæìôïð íîæëôïç
                          -°»½·º·½                                                                ííæîð íìæë íéæïðôïè
  -»®ª·½»                                          îðæïì                   íêæïçôîð íçæïè
                                                  ¬¿´µ                                            íèæîôîí íçæïé ìðæëôç
   êæï                     ïçæïç îéæèôïì íçæïïô                           «²¼»®²»¿¬¸
                                                                                                  ìíæî ììæîôïç ìëæíôïï
  -»®ª·½»-                 ïî                      ïîæê ìèæí               ïêæîí ïèæç îíæé
                                                                                                  ìêæï ìéæê ëðæîì
   ëæîíôîì êæíôïð         -°»´´                   ¬¿´µ»¼                   ëîæîð ëëæîï
                                                                                                  ëíæîì ëìæé
  -»¬¬·²¹                  ëæé                     ìèæîî                  «²¼»®-¬¿²¼
                          -°±®¬-                  ¬¿´µ·²¹                  ïëæîï îèæïí îçæïîô
                                                                                                 É¸·¬»ù-
   êæí
                                                                                                  ïïæë îïæê îëæïðôïí
  -¸¿®·²¹                  îëæì íðæî ííæé ìëæç     íïæê                    ïíôîð
                                                                                                  îéæïï íìæîí ìëæïç
   çæí                     ëîæïë                  ¬»¿®                    «²¼»®-¬¿²¼·²¹           ìêæïê
  Í¸¿©²»»                 -°®¿·²                   îïæïï îçæë íðæî íìæç    îçæí
                                                                                                 É·´µ»
   ïíæì ïìæí ííæïé íèæì    ëëæïî                   íçæïîôîï ìêæïëôïêô     «²·¬                    íêæëôé íèæçôïì
  -¸±®¬                   -¬¿½µ                    îð                      ïéæéôïð îðæïê íêæïé
                           îðæîð                  ¬»½¸²·½¿´                íéæïçôîì íèæï
                                                                                                 É·´µ»ù-
   îîæïë                                                                                          íêæïí
  Í¸±®¬¸¿²¼               -¬¿²¼                    ìçæïê                  Ë²·¬»¼
                           ïìæïçôîì ïéæïé íðæçô   Ì»½¸²±´±¹§               ìæê
                                                                                                 É±±¼-
   ìæî                                                                                            ìæìôîî ëæïôç ïðæìôç
  -¸±©                     îðôîï                   êæîï                   «²®»-±´ª»¼              íêæîí íéæì ëðæïèôîïô
   ììæï                   -¬¿²¼¿®¼                ¬»´»°¸±²»                íïæîð ëîæì
                                                                                                  îî
  -¸±©·²¹                  éæïè èæíôì îíæïê        íéæìôç íèæïèôïç
                                                                                                 ©±®¼
   ïèæïë                   ííæïî                  Ì»³°»®¿¬«®»                        Ê            ïèæïî îêæí ëðæì
  -·½                     -¬¿²¼·²¹                 ïéæîí                                          ëíæïì
   ëíæïîôïéôïç             íðæïéôïè               ¬»²                     ª¿¹«»                  ©±®µ
  -·½µ                    -¬¿®¬                    îðæïë ííæè íéæê         éæîï îçæïï             êæë éæëôïíôïì ïìæí
   ïîæïí ïéæê íéæïç        êæê ïïæí îðæè ìéæïî    ¬»²¼»®²»--              ª»®¾¿´                  îéæïé íïæç ííæïì
   íèæí ìðæïð ëðæî        -¬¿®¬»¼                  îïæë îëæîî îêæîôìôêô    ïðæïê ïîæïèôïçôîî     ©±®µ»¼
  -·¼»                     ëðæë                    ïê                      îðæïç                  ëæïé êæïí ïíæë ïêæêô
   îëæí îçæíôïê íðæï      -¬¿®¬·²¹                Ì»®®§                   ª»®¾¿¬·³                è îéæïé íîæïê ííæïê
   ëïæïì ëîæïì             ïíæîì îîæîï             ïðæèôïï ïïæïíôïì        íðæïì                  íèæì
  -·¹²                    -¬¿¬»                    ïîæïôî ïèæîíôîì        ª·¼»±                  ©±®µ·²¹
   îðæîï íêæç              ìæïé ëæê                ìçæïî ëïæîîôîí          ìæíôïí                 ëæîð êæïêôîì íèæîî
  -·¹²¿¬«®»               -¬¿¬»¼                  ¬»-¬·º·»¼               ª·»©                   ©±®-»
   ïðæìôéôèôïðôïîôîïôîì    íëæîì                   ëæí                     íëæí                   ëîæïí
   ïïæïï îðæïî îíæî       Í¬¿¬»-                  ¬¸·²¹-                  ª·®«-                  ©±®-¬
   íëæîïôîîôîì ìîæïðô      ìæé                     çæì ìîæïè ìëæë          ëëæïî                  ïêæïé
   ïîôïç ëïæïê ëëæîí      -¬»°                     ëìæïìôïë               ª·-·¬                  ©®¿°
  -·¹²»¼                   ííæïë ìèæî             ¬·³»                     ïîæïí îðæí îïæè        íéæê
   ïïæïí îðæîî îïæî       -¬±½µ                    ìæïð èæïèôîí ïïæïìô     îíæïî ììæïç
                                                   îì ïìæè ïèæîì îíæêô
                                                                                                 É®·¹¸¬
   íêæê íéæç íèæïè ìïæé    ëëæîì                                          ª·-«¿´·¦»¼              ïïæí
  -·¹²·º·½¿²½»            -¬±®§                    ïïôïí îçæïì íïæç        íìæïëôïè
                                                   íéæïí ìïæç ììæïë                              ©®·¬»
   íçæïé                   ïíæïëôïç                                       ª·¬¿´                   ïëæîôè ïéæïí îìæîí
  -·¹²-                   -¬®¿·¹¸¬                 ìéæè ìèæï ëëæî          ïéæîï ïçæïì îíæëôé     îëæëôè îèæïðôîï îçæï
   ïéæîï ïèæïë ïçæïì       îèæïçôîð                                                               íðæïí ííæïð ìëæîï




                                         McCorkle Litigation Services, Inc.                                                                     4
                                          Chicago, Illinois· (312) 263-0052
